Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40245 Filed 11/17/20 Page 1 of 79




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 In Re Flint Water Cases                        No. 5:16-cv-10444-JEL-MKM

                                                HON. JUDITH E. LEVY

                                                MAG. MONA K. MAJZOUB


      PLAINTIFFS’ MOTION TO ESTABLISH SETTLEMENT CLAIMS
       PROCEDURES AND ALLOCATION AND FOR PRELIMINARY
          APPROVAL OF CLASS SETTLEMENT COMPONENTS

        For the reasons stated in the attached Memorandum of support, and supporting

  declarations and exhibits, Plaintiffs, through their counsel, move1 the Court to:

             Preliminarily approve the Settlement Agreement set forth in Exhibit A
              to the Declaration of Theodore J. Leopold in Support of Plaintiffs’
              Motion (“MSA” or “Settlement Agreement”), under Federal Rule of
              Civil Procedure 23;

             Preliminarily approve the Settlement Allocation set forth in the
              Settlement Agreement, and plan of distribution;

             Appoint the firms currently serving as Interim Co-Lead Counsel, Cohen
              Milstein Sellers & Toll PLLC, and Pitt McGehee Palmer Bonanni &
              Rivers, PC, and the Executive Committee, as Class Counsel under
              Federal Rule of Civil Procedure 23(g) to represent the Settlement Class;

             Conditionally certify the Settlement Class and Subclasses set forth in
              the Settlement Agreement under Federal Rule of Civil Procedure 23(a)
              and (b)(3);



        1
         Pursuant to Local Rule 7.1, Class Plaintiffs sought consent in this motion
  from Defendants. Settling Defendants do not object to the relief in this motion.
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40246 Filed 11/17/20 Page 2 of 79




            Appoint Settlement Subclass Representatives as representatives of the
             Settlement Class as follows:

                 o Rhonda Kelso, Barbara and Darrell Davis, Tiantha Williams, and
                   Michael Snyder, as personal representative of the Estate of John
                   Snyder, as representatives of the Adult Exposure Subclass;
                 o Elnora Carthan and David Munoz as representatives of the
                   Property Damage Subclass;
                 o 635 South Saginaw LLC; Frances Gilcreast; and Neil Helmkay
                   as representatives of the Business Economic Loss Subclass.

            Authorize dissemination of the Settlement Class Notice to the
             Settlement Class, including the proposed form of, method of, and
             schedule for dissemination of the Settlement Class Notice;

            Appoint Epiq Class Action & Claims Solutions, Inc. as the Notice
             Administrator;

            Appoint ARCHER Systems, LLC as the Claims Administrator and QSF
             Administrator;

            Appoint Deborah Greenspan as the Special Master;

            Appoint ARCHER Systems, LLC and MASSIVE as the Lien
             Resolution Administrator;

            Appoint Forge Consulting, LLC as the Settlement Planning
             Administrator;

            Approve the proposed Registration Form, MSA Exhibit 5, and Claim
             Form, MSA Exhibit 2;

            Approve and establish the processes and procedures for handling
             claims by Minors and Legally Incapacitated or Incompetent Individuals
             (LIIs) as set forth in Article XXI–Minors and LIIs of the Settlement
             Agreement;




                                         2
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40247 Filed 11/17/20 Page 3 of 79




            Establish a stay of all proceedings against Settling Defendants except
             those proceedings provided for or required by the Settlement
             Agreement;

            Authorize payment from the Settlement Fund of certain expenses of
             settlement administration described in Paragraph 10.2 of the Settlement
             Agreement; and

            Enter the Proposed Order submitted to the Court, including deadlines
             set forth for: (a) objecting to the Settlement or requesting exclusion
             from the Settlement Class; (b) fairness hearing; (c) filing a motion for
             final approval of the Settlement; and (d) petitioning the Court for
             attorneys’ fees, expenses and plaintiff incentive awards.


    Dated: November 17, 2020                   Respectfully submitted,

    /s/ Corey M. Stern                         /s/ Theodore J. Leopold
    Corey M. Stern                             Theodore J. Leopold
    LEVY KONIGSBERG, LLP                       COHEN MILSTEIN SELLERS &
    800 Third Avenue,                          TOLL PLLC
    11th Floor                                 11780 U.S. Highway One
    New York, NY 10022                         Suite N500
    (212) 605-6298 Telephone                   Palm Beach Gardens, FL 33408
    cstern@levylaw.com                         (561) 515-1400 Telephone
                                               tleopold@cohenmilstein.com
    /s/ Hunter Shkolnik
    Hunter Shkolnik                            /s/ Michael L. Pitt
    NAPOLI SHKOLNIK PLLC                       Michael L. Pitt
    270 Munoz Rivera Avenue,                   Cary S. McGehee
    Suite 201                                  PITT MCGEHEE PALMER
    Hato Rey, Puerto Rico 00918                BONANNI & RIVERS, P.C.
    (787) 493-5088 Telephone                   117 West 4th Street
    hunter@napolilaw.com                       Suite 200
                                               Royal Oak, MI 48067
    Joseph M. Sellers                          (248) 398-9800 Telephone
    Kit A. Pierson                             mpitt@pittlawpc.com
    Emmy L. Levens                             cmcgehee@pittlawpc.com
    Jessica B. Weiner

                                          3
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40248 Filed 11/17/20 Page 4 of 79




    Alison S. Deich                         Paul Novak (P39524)
    COHEN MILSTEIN SELLERS &                Diana Gjonaj (P74637)
    TOLL PLLC                               Gregory Stamatopoulos (P74199)
    1100 New York Ave. NW                   WEITZ & LUXENBERG, P.C.
    Suite 500                               3011 West Grand Boulevard
    Washington, DC 20005                    Suite 2150
    (202) 408-4600 Telephone                Detroit, MI 48226
    jsellers@cohenmilstein.com              (313) 800-4170 Telephone
    kpierson@cohenmilstein.com              pnovak@weitzlux.com
    elevens@cohenmilstein.com               dgjonaj@weitzlux.com
    jweiner@cohenmilstein.com               gstamatopoulos@weitzlux.com
    adeich@cohenmilstein.com
                                            Robin L. Greenwald
    Vineet Bhatia                           WEITZ & LUXENBERG, P.C.
    Shawn Raymond                           700 Broadway
    SUSMAN GODFREY, L.L.P.                  New York, NY 10003
    1000 Louisiana Street                   (212) 558-5500 Telephone
    Suite 5100                              rgreenwald@weitzlux.com
    Houston, TX 77002
    (713) 651-3666 Telephone                Esther E. Berezofsky
    vbhatia@susmangodfrey.com               MOTLEY RICE LLC
    sraymond@susmangodfrey.com              210 Lake Drive East
                                            Suite 101
    Stephen Morrissey                       Cherry Hill, NJ 08002
    Jordan Connors                          (856) 667-0500 Telephone
    SUSMAN GODFREY, L.L.P.                  eberezofsky@motleyrice.com
    1201 Third Ave.
    Suite 3800                              Teresa Caine Bingman (P56807)
    Seattle, WA 98101                       THE LAW OFFICES OF TERESA
    (206) 516-3880 Telephone                A. BINGMAN, PLLC
    smorrissey@susmangodfrey.com            120 N. Washington Square
    jconnors@susmangodfrey.com              Suite 327
                                            Lansing, MI 48933
    Peretz Bronstein                        (877) 957-7077 Telephone
    Shimon Yiftach                          tbingman@tbingmanlaw.com
    BRONSTEIN, GEWIRTZ &
    GROSSMAN, LLC                           William Goodman (P14173)
    60 East 42nd Street                     Julie H. Hurwitz (P34720)
    Suite 4600                              Kathryn Bruner James (P71374)
    New York, NY 10165                      GOODMAN & HURWITZ PC

                                        4
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40249 Filed 11/17/20 Page 5 of 79




    (212) 697-6484 Telephone                1394 E. Jefferson Ave.
    peretz@bgandg.com                       Detroit, MI 48207
    shimony@bgandg.com                      (313) 567-6170 Telephone
                                            bgoodman@goodmanhurwitz.com
    Bradford M. Berry                       jhurwitz@goodmanhurwitz.com
    Anson C. Asaka                          kjames@goodmanhurwitz.com
    NAACP
    4805 Mt. Hope Dr.                       Deborah A. LaBelle (P31595)
    Baltimore, MD 21215                     LAW OFFICES OF DEBORAH A.
    (410) 580-5777 Telephone                LABELLE
    bberry@naacpnet.org                     221 N. Main St.
    aasaka@naacpnet.org                     Suite 300
                                            Ann Arbor, MI 48104
    Kathryn P. Hoek                         (734) 996-5620 Telephone
    SUSMAN GODFREY, L.L.P.                  deblabelle@aol.com
    1901 Avenue of the Stars
    Suite 950                               Trachelle C. Young (P63330)
    Los Angeles, CA 90067                   TRACHELLE C. YOUNG &
    (310) 789-3100 Telephone                ASSOCIATES PLLC
    khoek@susmangodfrey.com                 2501 N. Saginaw St.
                                            Flint, MI 48505
    Neal H. Weinfield                       (810) 239-6302 Telephone
    THE DEDENDUM GROUP                      trachelleyoung@gmail.com
    (312) 613-0800 Telephone
    nhw@dedendumgroup.com                   Brian McKeen (P34123)
                                            Claire Vergara (P77654)
    Cirilo Martinez (P65074)                McKEEN & ASSOCIATES, PC
    LAW OFFICE OF CIRILO                    645 Griswold Street
    MARTINEZ, PLLC                          Suite 4200
    3010 Lovers Lane                        Detroit, MI 48226
    Kalamazoo, MI 49001                     (313) 961-4400 Telephone
    (269) 342-1112 Telephone                bjmckeen@mckeenassociates.com
    martinez_cirilo@hotmail.com             cvergara@mckeenassociates.com

    David J. Shea                           Cynthia M. Lindsey (P37575)
    SHEA AIELLO, PLLC                       Shermane T. Sealey (P32851)
    26100 American Drive                    CYNTHIA M. LINDSEY &
    2nd Floor                               ASSOCIATES, PLLC
    Southfield, MI 48034                    8900 E. Jefferson Avenue
    (248) 354-0224 Telephone

                                        5
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40250 Filed 11/17/20 Page 6 of 79




    david.shea@sadplaw.com                  Suite 612
                                            Detroit, MI 48214
    Mark L. McAlpine (P35583)               (248) 766-0797 Telephone
    Jayson E. Blake (P56128)                cynthia@cmlindseylaw.com
    MCALPINE PC                             shermane@cmlindseylaw.com
    3201 University Drive
    Suite 100                               Andrew P. Abood (P43366)
    Auburn Hills, MI 48326                  ABOOD LAW FIRM
    (248) 373-3700 Telephone                246 East Saginaw Street
    mlmcalpine@mcalpinelawfirm.com
                                            Suite One
    jeblake@mcalpinelawfirm.com
                                            East Lansing, Michigan 48823
                                            (517) 332-5900 Telephone
                                            andrew@aboodlaw.com




                                        6
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40251 Filed 11/17/20 Page 7 of 79




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 In Re Flint Water Cases                   No. 5:16-cv-10444-JEL-MKM

                                           HON. JUDITH E. LEVY

                                           MAG. MONA K. MAJZOUB


       MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION TO
         ESTABLISH SETTLEMENT CLAIMS PROCEDURES AND
      ALLOCATION AND FOR PRELIMINARY APPROVAL OF CLASS
                   SETTLEMENT COMPONENTS
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40252 Filed 11/17/20 Page 8 of 79




                                         TABLE OF CONTENTS


  TABLE OF AUTHORITIES ................................................................................... iv

  CONCISE STATEMENT OF THE ISSUES PRESENTED ....................................x

  CONTROLLING OR MOST APPROPRIATE AUTHORITY .............................. xi

  I.      INTRODUCTION ...........................................................................................1

  II.     BACKGROUND .............................................................................................4

          A.       Procedural History.................................................................................4

          B.       Settlement Negotiations ........................................................................5

          C.       The Proposed Settlement .......................................................................7

                   1.       Settlement Eligibility ..................................................................9

                   2.       Process for Claims Submission.................................................11

                   3.       Allocation ..................................................................................12

                   4.       Protections for Minors, LIIs, and Future Minor Claimants ......13

                   5.       Programmatic Relief .................................................................14

  III.    ARGUMENT .................................................................................................14

          A.       The Court Should Preliminarily Approve the Plan of Allocation

                   and the Claim Form .............................................................................14

          B.       The Court Should Approve the Process for Handling Minor and

                   LII Claims............................................................................................20



                                                             i
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40253 Filed 11/17/20 Page 9 of 79




        C.    The Court Should Grant Preliminary Approval of the Proposed

              Class Settlement ..................................................................................22

              1.       The Class Representatives and Interim Class Counsel

                       Have Adequately Represented the Class and the

                       Proposed Settlement Was Negotiated at Arm’s-Length ...........24

              2.       The Relief Provided to the Class Is More than Adequate ........28

              3.       The Costs, Risks, and Delay of Trial and Appeal.....................28

              4.       The Settlement Treats Class Members Equitably

                       Amongst Each Other and Other Settlement Participants ..........34

              5.       The Settlement is Consistent with the Public Interest ..............36

        D.    Provisional Certification of the Proposed Settlement Class and

              Subclasses is Warranted ......................................................................36

              1.       The Proposed Settlement Class and Subclasses Satisfy

                       Rule 23(a) ..................................................................................38

              2.       Plaintiffs’ Claims Satisfy the Prerequisites of Rule

                       23(b)(3) for Settlement Purposes ..............................................47

        E.    The Court Should Approve the Notice Plan and Authorize Class

              Counsel to Disseminate Notice ...........................................................53




                                                       ii
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40254 Filed 11/17/20 Page 10 of 79




                 1.       The Proposed Notice and Dissemination Plan Fully

                          Describes the Class Settlement and Is Designed to Reach

                          as Many Potential Participants as Possible ...............................54

  IV.    CONCLUSION..............................................................................................57

  CERTIFICATE OF SERVICE ............................................................................61




                                                        iii
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40255 Filed 11/17/20 Page 11 of 79




                                             TABLE OF AUTHORITIES

                                                                                                                   Page(s)
  CASES

  In re Am. Med. Sys., Inc.,
      75 F.3d 1069 (6th Cir. 1996) .............................................................................. 41

  In re Auto. Parts Antitrust Litig. (In re Wire Harness Cases),
      No. 2:12-cv-00101-MOB-MKM, 2017 WL 469734 (E.D. Mich.
      Jan. 4, 2017) ........................................................................................................ 37

  In re Auto. Parts Antitrust Litig.,
      No. 12-md-02311, 2016 WL 9280050 (E.D. Mich. Nov. 28, 2016) .................. 23

  In re Auto. Refinishing Paint Antitrust Litig.,
      617 F. Supp. 2d. 336 (E.D. Pa. 2007) ................................................................. 28

  Barry v. Corrigan,
    79 F. Supp. 3d 712 (E.D. Mich. 2015), aff’d, Barry v. Lyon, 834 F.
    3d 706 (6th Cir. 2016)...................................................................................38, 41

  Brotherton v. Cleveland,
     141 F. Supp. 2d 894 (S.D. Ohio 2001) ............................................................... 32

  Busch v. Guertin,
    140 S. Ct. 933 (2020) .......................................................................................... 49

  In re Cardizem CD Antitrust Litig.,
      218 F.R.D. 508 (E.D. Mich. 2003), appeal dismissed, 391 F.3d 812
      (6th Cir. 2004)...................................................................................30, 36, 37, 52

  Carson v. Am. Brands, Inc.,
    450 U.S. 79 (1981) .............................................................................................. 28

  Collins v. Olin Corp.,
    248 F.R.D. 95 (D. Conn. 2008) .......................................................................... 40

  Concerned Pastors for Social Action v. Khouri,
    No. 2:16-cv-10277-DML-SDD (E.D. Mich.) ..................................................... 14

  In re Corrugated Container Antitrust Litig.,
      643 F.2d 195 (5th Cir. 1981) .............................................................................. 46


                                                               iv
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40256 Filed 11/17/20 Page 12 of 79




  In re Countrywide Fin. Corp. Customer Data Sec. Breach Litig.,
      No. 3:08–MD–01998, 2010 WL 3341200 (W.D. Ky. Aug. 23,
         2010))) .......................................................................................................... 27

  Date v. Sony Elecs., Inc.,
    No. 07-15474, 2013 WL 3945981 (E.D. Mich. July 31, 2013)....................31, 41

  In re Delphi Corp. Sec., Derivative & “ERISA” Litig.,
      248 F.R.D. 483 (E.D. Mich. 2008) ..................................................................... 31

  Dick v. Sprint Commc’ns Co.,
     297 F.R.D. 283 (W.D. Ky. 2014) ....................................................................... 27

  In re Flint Water Cases,
      Nos. 5:17-cv-10342-JEL-EAS, 17-10164, 17-cv-10342, 2019 WL
      3530874 (E.D. Mich. Aug. 2, 2019), aff’d in part and remanded in
      part on other grounds, 969 F.3d 298 (6th Cir. 2020) ......................................... 50

  Ford v. Fed.-Mogul Corp.,
    No. 2:09-CV-14448, 2015 WL 110340 (E.D. Mich. Jan. 7, 2015) ..............29, 31

  Garner Props. & Mgmt., LLC v. City of Inkster,
    333 F.R.D. 614 (E.D. Mich. 2020) ...................................................24, 27, 29, 30

  Garner Props. & Mgmt., LLC v. City of Inkster,
    No. 17-cv-13960, 2020 WL 4726938 (E.D. Mich. Aug. 14, 2020) ................... 36

  Granada Invs. Inc. v. DWG Corp.,
    962 F. 2d 1203 (6th Cir. 1992) ........................................................................... 36

  Griffin v. Flagstar Bancorp, Inc.,
     No. 2:10-cv-10610, 2013 WL 6511860 (E.D. Mich. Dec. 12, 2013) ....23, 36, 41

  Guertin v. Michigan,
    912 F.3d 907 (6th Cir. 2019), reh’g en banc denied, 924 F.3d 309
    (6th Cir.), and cert. denied sub nom. City of Flint v. Guertin, 140
    S. Ct. 933 (2020) and Busch v. Guertin, 140 S. Ct. 933 (2020) ......................... 49

  Hadix v. Johnson,
    322 F.3d 895 (6th Cir. 2003) .............................................................................. 35

  Hainey v. Parrott,
    617 F. Supp. 2d 668 (S.D. Ohio 2007) ............................................................... 26

                                                               v
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40257 Filed 11/17/20 Page 13 of 79




  Hoving v. Lawyers Title Ins. Co.,
    256 F.R.D. 555 (E.D. Mich. 2009) ..................................................................... 47

  In re Inter-Op Hip Prosthesis Liab. Litig.,
      204 F.R.D. 330 (N.D. Ohio 2001) ...................................................................... 26

  IUE-CWA v. Gen. Motors Corp.,
    238 F.R.D. 583 (E.D. Mich. 2006) ..................................................................... 28

  Kis v. Covelli Enters., Inc.,
     Nos. 4:18-cv-54, 4:18-cv-434, 2020 WL 2812405 (N.D. Ohio May
     29, 2020) ............................................................................................................. 34

  Mitcham v. Intrepid U.S.A., Inc.,
     No. 3:17-CV-703-CHB, 2019 WL 2269918 (W.D. Ky. May 28,
     2019) ................................................................................................................... 46

  Mullane v. Cent. Hanover Bank & Trust Co.,
    339 U.S. 306 (1950) ............................................................................................ 54

  In re Nat’l Football League Players’ Concussion Inj. Litig.,
      301 F.R.D. 191 (E.D. Pa. 2014).......................................................................... 35

  In re Oil Spill by Oil Rig “Deepwater Horizon” in Gulf of Mexico,
      910 F. Supp. 2d 891 (E.D. La. 2012), aff’d, 739 F.3d 790 (5th Cir.
      2014) .................................................................................................15, 16, 35, 52

  In re Oil Spill by Oil Rig “Deepwater Horizon” in Gulf of Mexico,
      No. 2:10-md-02179-CJB-DPB (E.D. La. May 2, 2012) ..............................15, 16

  Olden v. Gardner,
     294 F. App’x 210 (6th Cir. 2008) ....................................................................... 30

  In re Packaged Ice Antitrust Litig.,
      No. 08-MD-01952, 2010 WL 3070161 (E.D. Mich. Aug. 2, 2010) .................. 22

  In re Packaged Ice Antitrust Litig.,
      No. 08-MD-01952, 2011 WL 717519 (E.D. Mich. Feb. 22, 2011) .............31, 36

  In re PaineWebber Ltd. P’ships Litig.,
      171 F.R.D. 104 (S.D.N.Y. 1997), aff’d, 117 F.3d 721 (2d Cir.
      1997) ................................................................................................................... 16



                                                                vi
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40258 Filed 11/17/20 Page 14 of 79




  In re Polyurethane Foam Antitrust Litig.,
      168 F. Supp. 3d 985 (N.D. Ohio 2016), appeal dismissed, 2016
      WL 6599570 (6th Cir. 2016) .............................................................................. 35

  In re Polyurethane Foam Antitrust Litig.,
      No. 1:10 MD 2196, 2015 WL 1639269 (N.D. Ohio Feb. 26, 2015),
      appeal dismissed, Nos. 15-3481, 15-3680 (6th Cir. Dec. 4, 2015) .................... 23

  Powers v. Hamilton Cnty. Pub. Def. Comm’n,
    501 F.3d 592 (6th Cir. 2007) .............................................................................. 41

  Rankin v. Rots,
    No. 02-CV-71045, 2006 WL 1876538 (E.D. Mich. June 27, 2008) .................. 31

  Schulte v. Fifth Third Bank,
     805 F. Supp. 2d 560 (N.D. Ill. 2011) .................................................................. 16

  In re Scrap Metal Antitrust Litig.,
      527 F.3d 517 (6th Cir. 2008) .............................................................................. 47

  In re Se. Milk Antitrust Litig.,
      No. 2:07-CV-208, 2013 WL 2155379 (E.D. Tenn. May 17, 2013) ................... 28

  Senter v. Gen. Motors Corp.,
     532 F.2d 511 (6th Cir. 1976) .............................................................................. 45

  Sheick v. Auto. Component Carrier LLC,
     No. 2:09-cv-14429, 2010 WL 4136958 (E.D. Mich. Oct. 18, 2010) .....28, 31, 45

  Smith v. Gen. Motors Corp.,
    Civil Action No. 5-71348, 1977 WL 831 (E.D. Mich. Mar. 3,
    1977) ................................................................................................................... 39

  Sprague v. Gen. Motors Corp.,
     133 F.3d 388 (6th Cir. 1998) .............................................................................. 39

  Sterling v. Velsicol Chemical Corp.
     855 F.2d 1188, 1196-97 (6th Cir. 1988) ............................................................. 48

  The Shane Group, Inc. v. Blue Cross Blue Shield of Mich.,
     No. 10-cv-14360-DPH-MKM (E.D. Mich.) ....................................................... 34




                                                               vii
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40259 Filed 11/17/20 Page 15 of 79




  UAW v. Ford Motor Co.,
    Nos. 05-74730, 06-10331, 2006 WL 1984363 (E.D. Mich. July 13,
    2006), aff’d, 497 F.3d 615 (6th Cir. 2007) .............................................29, 37, 41

  UAW v. Gen. Motors Corp.,
    497 F.3d 615 (6th Cir. 2007) ..................................................................23, 53, 54

  United States v. Sanders,
    452 F. 3d 572 (6th Cir. 2006) ............................................................................. 49

  Vargas v. City of Philadelphia,
    783 F.3d 962 (3d Cir. 2015) ............................................................................... 49

  Vassalle v. Midland Funding LLC,
    708 F.3d 747 (6th Cir. 2013) ........................................................................26, 46

  Wal-Mart Stores v. Dukes,
    564 U.S. 338 (2011) ............................................................................................ 51

  In re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig.,
      722 F.3d 838 (6th Cir. 2013) ..................................................................37, 38, 51

  In re Whirlpool Corp. Front-loading Washer Prods. Liab. Litig.,
      No. 1:08-WP-65000, 2016 WL 5338012 (N.D. Ohio Sept. 23,
      2016) ................................................................................................................... 34

  Widdis v. Marathon Petroleum Co.,
    No. 13-cv-12925, 2014 WL 11444248 (E.D. Mich. Nov. 18, 2014)
    (Levy, J.) ......................................................................................................passim

  Williams v. Vukovich,
     720 F.2d 909 (6th Cir. 1983) ........................................................................30, 31

  STATUTES AND RULES

  Mich. Comp. Laws § 700.3924 .................................................................................. 3

  Fed. R. Civ. P. 23 ..............................................................................................passim

  Mich. Ct. R. 2.420 .................................................................................................... 20

  OTHER AUTHORITIES

  QuickFacts, United States Census Bureau (Apr. 1, 2010) ...................................... 38

                                                               viii
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40260 Filed 11/17/20 Page 16 of 79




  4 William B. Rubenstein, Newberg on Class Actions § 13:10 (5th ed.
     2020) ................................................................................................................... 22

  4 William B. Rubenstein, Newberg on Class Actions § 13:44 (5th ed.
     2020) ................................................................................................................... 30




                                                                ix
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40261 Filed 11/17/20 Page 17 of 79




               CONCISE STATEMENT OF THE ISSUES PRESENTED

  1.    Should the Court preliminarily approve the plan of allocation?

  2.    Should the Court approve the procedures for handling claims of Minors and
        Legally Incapacitated and Incompetent Individuals (“LIIs”)?

  3.    Should the Court preliminarily approve the class portions of the Settlement
        Agreement under Federal Rule of Civil Procedure 23?

  4.    Should the Court conditionally certify the Settlement Class and Subclasses
        under Federal Rule Civil Procedure 23(a) and (b)(3)?

  5.    Should the Court appoint the firms currently serving as Interim Co-Lead
        Counsel, Cohen Milstein Sellers & Toll PLLC, and Pitt McGehee Palmer
        Bonanni and Rivers, PC, and the Executive Committee, as Class Counsel
        under Federal Rule Civil Procedure 23(g) to represent the Settlement Class?

  6.    Should the Court appoint Settlement Subclass Representatives?

  7.    Should the Court approve the Class Notice, Notice plan, Registration Form,
        and Claim Form?

  8.    Should the Court appoint Epiq Class Action & Claims Solutions, Inc. as the
        Notice Administrator; ARCHER Systems, LLC as the Claims Administrator
        and QSF Administrator; Deborah Greenspan as the Special Master; ARCHER
        Systems, LLC and MASSIVE as the Lien Resolution Administrator; Forge
        Consulting, LLC as the Settlement Planning Administrator?




                                          x
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40262 Filed 11/17/20 Page 18 of 79




             CONTROLLING OR MOST APPROPRIATE AUTHORITY


       Michigan Court Rules 2.420

       Federal Rule of Civil Procedure 23

       In re Packaged Ice Antitrust Litig., No. 08-MD-01952, 2010 WL 3070161
        (E.D. Mich. Aug. 2, 2010).

       Hainey v. Parrott, 617 F. Supp. 2d 668 (S.D. Ohio 2007)

       Olden v. Gardner, 294 F. App’x 210 (6th Cir. 2008)

       In re Oil Spill by Oil Rig “Deepwater Horizon” in Gulf of Mexico, 910 F.
        Supp. 2d at 957 [full cite]

       In re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig., 722 F.3d
        838 (6th Cir. 2013)

       In re Cardizem CD Antitrust Litig., 218 F.R.D. 508 (E.D. Mich. 2003)

       In re Delphi Corp. Sec., Derivative & “ERISA” Litig., 248 F.R.D. 483 (E.D.
        Mich. 2008)




                                         xi
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40263 Filed 11/17/20 Page 19 of 79




                              I.     INTRODUCTION

        The events that have come to be known as the Flint Water Crisis first came to

  light more than six years ago. In the intervening years, many lawsuits have been filed

  – on behalf of Individual Plaintiffs as well as proposed classes – seeking justice for

  the victims of the crisis. After years of hard-fought litigation and extensive

  negotiations, Plaintiffs have reached an agreement to resolve claims against the State

  of Michigan and other Settling Defendants1 that would result in a Court-monitored

  Qualified Settlement Fund2 of more than $640 million.




        1
          The State of Michigan, Michigan Department of Environmental Quality
  (now the Michigan Department of Environment, Great Lakes, and Energy),
  Michigan Department of Health and Human Services, Michigan Department of
  Treasury, former Governor Richard D. Snyder, Governor Gretchen Whitmer, the
  Flint Receivership Transition Advisory Board, Liane Shekter Smith, Daniel Wyant,
  Stephen Busch, Kevin Clinton, Patrick Cook, Linda Dykema, Michael Prysby,
  Bradley Wurfel, Eden Wells, Nick Lyon, Dennis Muchmore, Nancy Peeler, Robert
  Scott, Adam Rosenthal, Andy Dillon (“State Defendants”); the City of Flint, Darnell
  Earley, Howard Croft, Michael Glasgow, Gerald Ambrose, Edward Kurtz, Michael
  Brown, Dayne Walling, Daugherty Johnson (“City Defendants”); McLaren Health
  Care Corporation, McLaren Regional Medical Center, McLaren Flint Hospital,
  (“McLaren Defendants”); and Rowe Professional Services Company (collectively
  the “Settling Defendants”).
        2
          All capitalized terms defined in the Settlement Agreement (referred to as the
  “Master Settlement Agreement”, “Settlement Agreement”, “MSA”, “Settlement” or
  “Agreement” throughout), attached as Exhibit A to Theodore J. Leopold’s
  Declaration, have the same definitions set forth in that Agreement. Unless otherwise
  noted, all exhibits referenced herein are exhibits to the Declaration of Theodore J.
  Leopold in support of this foregoing motion and memorandum.


                                           1
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40264 Filed 11/17/20 Page 20 of 79




        The proposed Settlement establishes a hybrid structure in which, (1) children,

  through their appropriate representatives, may directly register to participate in the

  Settlement, (2) certain Adults who retained counsel may proceed individually, and

  (3) Settlement Subclasses, defined in the Settlement Agreement and herein, will

  allow Adults, property owners, and businesses in Flint to submit claims for relief.

  Critically, the Parties to the Settlement through their counsel – including Co-Liaison

  Counsel, Interim Co-Lead Class Counsel, and Interim Subclass Settlement Counsel

  (collectively “Plaintiffs’ Settlement Counsel”) – have ensured that the Settlement

  treats similarly situated Claimants3 the same for purposes of determining individual

  Monetary Awards.

        Among other provisions set forth more fully below, the Master Settlement

  Agreement also provides a process for the settlement of claims of Minors and

  Legally Incapacitated or Incompetent Individuals (“LII”). Plaintiffs’ Settlement

  Counsel have worked diligently to ensure that procedures exist to allow for effective

  judicial review. Accordingly, this motion seeks:

               (1) approval of the proposed process for handling Minor and LII claims;




        3
         Because the Settlement provides for Class and individual recovery, persons
  making claims from the Settlement are referred to herein as “Claimants.”


                                           2
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40265 Filed 11/17/20 Page 21 of 79




               (3) preliminary approval of those portions of the Settlement that
                  resolve claims on a class-wide basis pursuant to Federal Rule of
                  Civil Procedure 23(e);4

               (4) certification of a Settlement Class and Subclasses to correspond
                  with those portions of the Settlement that involve class-wide relief;

               (5) approval of the proposed Notice plan for Settlement Class
                  Members;

               (6) preliminary approval of the plan of allocation, and Registration and
                   Claim Forms; and

               (7) appointment of, among others, ARCHER Systems, LLC as Claims
                   Administrator; Epiq Class Action & Claims Solutions, Inc. (“Epiq”)
                   as Notice Administrator; ARCHER Systems, LLC and MASSIVE
                   as Lien Administrators, Deborah Greenspan as the Special Master,
                   and Forge Consulting, LLC as the Settlement Planning
                   Administrator.5

        Certain aspects of this motion are exclusively relevant to Individual Plaintiffs

  participating in the settlement while other aspects of this motion apply solely to



        4
           The Settlement Agreement provides that individuals with representation,
  listed in Exhibit 1 to the Settlement Agreement will register to participate in the
  Settlement directly. Such individuals and entities are not part of the proposed
  Settlement Class or Subclasses (“Settlement Class” or “Settlement Subclasses”). All
  other Adults may participate via the Class Settlement. This process is described more
  fully herein.
        5
           In accordance with Mich. Comp. Laws § 700.3924, the Settlement
  Agreement contemplates that a motion be filed setting forth orderly procedures for
  the review and approval the settlement of any wrongful death claim including the
  settlement award determined by the Claims Administrator. Plaintiffs anticipate filing
  a motion within seven days that attaches a proposed uniform motion for the
  resolution of wrongful death claims. Once the Court has reviewed and approved the
  proposed uniform procedures, the Settlement Website would be updated to reflect
  how these claims would be handled.

                                          3
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40266 Filed 11/17/20 Page 22 of 79




  members of the proposed Settlement Class. Plaintiffs’ Settlement Counsel have

  combined these requests in a single motion because all the requests stem from the

  same Settlement Agreement – an agreement that Plaintiffs’ Settlement Counsel

  collectively believe provides much-needed monetary and programmatic relief to

  members of the Flint community. Accordingly, Plaintiffs’ Settlement Counsel ask

  that the Court grant the requested relief.

                               II.    BACKGROUND

     A. Procedural History

        The Flint Water Cases currently pending in this Court include hundreds of

  individual actions and a proposed Class Action against: certain government entities

  including the State of Michigan and the City of Flint; individuals who worked for

  the State and City; and private engineering firms LAN,6 Veolia,7 and Rowe

  Professional Services Company for their alleged role in causing and prolonging the

  distribution of hazardous water to Flint residents. Related litigation also names the

  McLaren Defendants, the City Defendants, LAN, Rowe Professional Services

  Company, Veolia, the United States of America, and the United States



        6
        As used herein, LAN includes the following entities: Lockwood, Andrews
  & Newnam, P.C.; Lockwood, Andrews & Newnam, Inc.; Leo A. Daly Company.
        7
          As used herein, Veolia includes the following entities: Veolia North
  America, LLC; Veolia North America, Inc.; Veolia Water North America Operating
  Services, LLC.


                                           4
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40267 Filed 11/17/20 Page 23 of 79




  Environmental Protection Agency for their alleged role in causing certain injuries.

  In addition to the actions proceeding in this Court, notices of intent and related

  actions have also been filed in the Genesee County Circuit Court and Michigan

  Court of Claims.8

        Since the first lawsuits were filed in 2015, the cases have been vigorously

  prosecuted, resulting in multiple appeals to the Sixth Circuit and State appellate

  courts with mixed results that have allowed portions of the cases to move forward

  but affirming the dismissal of other claims. Additionally, discovery – which is

  ongoing – has been substantial including millions of pages of document production

  and review, the exchange of substantive written interrogatories, more than eighty

  depositions, and extensive expert analysis. Expert discovery is expected to continue

  for many months. The first bellwether trials of individual cases are scheduled to

  commence in or around June 2021 and Interim Co-Lead Class Counsel moved for

  class certification on June 30, 2020; that briefing is ongoing. Resolution of the

  motion for class certification, trial of the Individual Plaintiffs and any potential class

  claims, and related appeals could require many years to fully resolve.

     B. Settlement Negotiations

        In January 2018, the Court appointed two Mediators – former Wayne County

  Circuit Court Judge Pamela Harwood and former U.S. Senator Carl Levin – to

        8
            Some of these cases remain pending in appellate courts.

                                            5
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40268 Filed 11/17/20 Page 24 of 79




  facilitate settlement discussions among the parties. In July 2018, the Court appointed

  Special Master Deborah Greenspan to assist with certain pre-trial matters, ECF Nos.

  524; 544, and she has managed certain structural aspects of the settlement process.

        Following the appointment of the Mediators in January 2018, the Parties to

  this Agreement participated in extensive, arm’s-length negotiations involving

  dozens of in-person meetings as well as multiple one-on-one sessions with the

  Mediators and/or Special Master.9 As settlement discussions progressed, the Court

  appointed Interim Subclass Settlement Counsel (“SSC”), at Interim Class Counsel’s

  request, to represent six subclasses of plaintiffs in allocation discussions. Order

  Granting Class Pls.’ Renewed Mot., Aug. 26, 2019, ECF No. 929. Nearly a year

  later, in August 2020, Interim Class Counsel (“Class Counsel”), Co-Liaison

  Counsel, and State Defendants announced an agreement in principle to settle the

  claims against State Defendants for $600 million. In October 2020, the City

  Defendants agreed to settle the claims against them for $20 million; the McLaren

  Defendants agreed to settle claims against them for $20 million;10 and Rowe

  Professional Services Company agreed to settle claims against it for $1.25 million.

  Plaintiffs now seek approval of the Settlement.



        9
         This round of intense resolution talks was preceded by a prior attempt at
  mediation which did not result in a settlement.
        10
             Only individual cases were brought against the McLaren Defendants.

                                           6
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40269 Filed 11/17/20 Page 25 of 79




     C. The Proposed Settlement

        The Settlement – the result of over four years of litigation and over two years

  of Court supervised negotiations – creates a Court-monitored Qualified Settlement

  Fund of $641.25 million that will provide direct payments to Flint residents. Ex. A,

  (“MSA”) ¶¶ 2.1; 5.1-.2.

        The Settlement seeks to provide relief to the Flint community for injuries

  stemming from exposure to hazardous water during the relevant time frame. A

  sizeable portion of the fund – 79.5% – will be allocated to those who were Minors

  at the time of the crisis and more susceptible to the hazards of lead exposure and

  related injury.11 MSA ¶ 5.2. To be eligible for compensation, Minors must register

  and submit a claim. The registration and claims process is described more fully

  herein. The Settlement does not deprive non-settling minors of the opportunity to

  continue to pursue claims. Thus, minors who do not register or submit a claim during

  the claims period are not parties to the settlement and do not release or relinquish

  potential claims against any of the Settling Defendants. Under the terms of the

  Settlement Agreement, Minors who do not participate in Settlement at this time

  maintain their ability to participate until they reach the age of nineteen. Id. Art. VI.




        11
          64.5% of the fund will be allocated to those who were six years old and
  younger at the time of the crisis. MSA ¶ 5.2.1.


                                            7
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40270 Filed 11/17/20 Page 26 of 79




        The Settlement also provides for resolution of claims by Flint Adults, property

  owners, lessees and persons legally responsible for the payment of water bills,12 and

  businesses, who will be eligible to make claims from the compensation fund for

  personal injuries, and property and business damages. Id. ¶ 3.5. Those persons, who

  were represented by lawyers during the pendency of settlement negotiations – all of

  whom are listed in Exhibit 113 to the Settlement Agreement – may directly register

  and submit claims to participate in the Settlement, while all others will be considered

  members of the Settlement Class and Subclasses defined below. Settlement Class

  Members will have the opportunity to register and submit claims, and the proposed

  Notice program, discussed herein, will provide Settlement Class Members with

  information about how to go about submitting a claim as well as other procedural

  rights they have pertaining to the settlement.

        Finally, the Settlement also takes into account community needs, providing a

  dedicated fund for special education programming for students who suffer long-term




        12
          For simplicity, property owners, lessees and persons responsible for the
  payment of water bills are sometimes referred to collectively as “property owners.”
        13
            Exhibit 1 to the Settlement Agreement contains two parts sometimes
  referred to separately as Exhibit 1a and Exhibit 1b. All references herein to “Exhibit
  1” are to Exhibit 1 in its entirety – including parts 1a and 1b. Plaintiffs have moved
  to file Exhibit 1b (as well as Exhibit 13b) under seal for the reasons set forth in the
  motion to seal and accompanying memorandum filed November 17, 2020.


                                           8
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40271 Filed 11/17/20 Page 27 of 79




  health and behavioral impacts from lead exposure. See MSA ¶ 7.1. These provisions

  and others are described more fully below and in the attached exhibits.

        1. Settlement Eligibility

        The Settlement Program establishes an administrative compensation system

  that defines the types of claims that are eligible for payment and the documentation

  required to support those claims. The following persons or entities will be eligible

  to participate in the Settlement if, from April 25, 2014 until November 16, 2020, the

  Execution Date of the Agreement, they:

        (1) owned or lived in a residence that received water from the Flint
        Water Treatment Plant or were legally liable for the payment of bills
        for such water; (2) owned or operated a business that received water
        from the Flint Water Treatment Plant or were legally liable for the
        payment of bills for such water; (3) ingested or came into contact with
        water received from the Flint Water Treatment Plant for at least twenty-
        one (21) days during any thirty (30) day period during the Exposure
        Period; or (4) during the time period April 25, 2014 through December
        31, 2018 were both exposed to water received from the Flint Water
        Treatment Plant and diagnosed with Legionnaires’ Disease.

        Id. at ¶ 3.5; see also id. ¶ 1.21 (defining Exposure Period).

        Eligible Minors: Eligible Minors may participate in the Settlement by

  registering and submitting a Claim Form. Id. ¶ 3.19. This is the exclusive avenue

  through which Minors can participate. Minors who do not submit claims do not

  release potential rights/claims against any of the Settling Defendants. The Settlement

  includes special protections for such Claimants. Id. Art. XXI and infra Section III.B.



                                           9
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40272 Filed 11/17/20 Page 28 of 79




        Eligible Adults, Property Owners, and Businesses: Eligible Adults,

  property owners, and businesses who retained counsel and are identified on Exhibit

  1 to the Settlement Agreement, may participate in the Settlement by registering and

  submitting a Claim Form.14 All other eligible Adults, property owners, and

  businesses may participate in the Settlement via the proposed Settlement Class.

        The Settlement Agreement sets forth a proposed Settlement Class, defined as

  those who, during the Exposure Period:

                (1) were an Adult who owned or lived in a residence that received
                water from the Flint Water Treatment Plant or were legally liable
                for the payment of such water; (2) owned or operated a business
                including income earning real property and any other businesses,
                that received water from the Flint Water Treatment Plant or were
                legally liable for the payment for such water; or (3) were an Adult
                during the Exposure Period and who ingested or came into
                contact with water received from the Flint Water Treatment
                Plant.

                Excluded from the Settlement Class are: (1) Defendants; (2) the
                judicial officers to whom this case is assigned in the Federal
                Court, Genesee County Circuit Court, and Court of Claims, their
                staff, and the members of their immediate families; (3) all
                Individual Plaintiffs; and (4) all persons who timely and validly
                elect to opt-out of the Settlement Class.

  MSA ¶ 1.72.

        The Settlement Class contains three Settlement Subclasses, defined as:


        14
           Exhibit B to the Declaration of Theodore J. Leopold includes all the exhibits
  to the Settlement Agreement, except Exhibits 1b and 13b, which contain confidential
  information and are filed separately (“Ex. B., MSA Ex. _”).


                                            10
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40273 Filed 11/17/20 Page 29 of 79




              Adult Exposure Subclass: all persons who were Adults during
               the Exposure Period and who ingested or came into contact with
               water received from the Flint Water Treatment Plant at any time
               during the Exposure Period and who are claiming or could claim
               a resulting personal injury.15 MSA ¶ 1.4.

              Business Economic Loss Subclass: all individuals or entities
               who owned or operated a business, including income earning real
               property and any other businesses, that received water from the
               Flint Water Treatment Plant at any time during the Exposure
               Period and who are claiming or could claim a resulting business
               economic loss.16 MSA ¶ 1.7

              Property Damage Subclass: all Adults or entities who owned
               or were the lessee of residential real property that received water
               from the Flint Water Treatment Plant, or were legally liable for
               the payment for such water, at any time during the Exposure
               Period.17 MSA ¶ 1.57.

        2. Process for Claims Submission

        Claimants18 can participate in the Settlement by signing and returning a

  Registration Form, and later a Claim Form. Id. ¶ 3.9. Id. ¶¶ 3.19; 3.29. These forms




        15
         Individuals who have retained counsel and are listed in Exhibit 1 to the
  Agreement are excluded from this definition. Ex. B, MSA Ex. 1a; Ex. C, MSA Ex.
  1b.
        16
           Excluded from the Business Economic Loss Subclass are all local, state, or
  federal government offices or entities and any individual or entity listed on Exhibit
  1 to the Agreement. Ex. B, MSA Ex. 1a; Ex. C, MSA Ex. 1b.
        17
           Excluded from the Business Economic Loss Subclass are all local, state, or
  federal government offices or entities and any individual or entity listed on Exhibit
  1 to the Agreement. Ex. B, MSA Ex. 1a; Ex. C, MSA Ex. 1b.
        18
         Because the Settlement provides for Class and individual recovery, persons
  making claims from the Settlement are referred to herein as “Claimants.”

                                           11
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40274 Filed 11/17/20 Page 30 of 79




  will help streamline the process and ensure consistency across Claimants. Id. ¶ 3.23.

  The Claims Administrator will then review the materials submitted and issue either

  a “Favorable Notice” or “Adverse Notice” informing the Claimant whether they are

  qualified to participate in the Settlement. Id. ¶ 3.31. Claimants receiving an Adverse

  Notice will have an opportunity to seek reconsideration of or appeal the decision. Id.

  ¶ 3.35.

        3. Allocation

        After deducting attorneys’ fees and costs from the total Settlement Fund,19 the

  net funds will be apportioned as follows:

              Minor Child Sub-Qualified Settlement Fund – 64.5%

              Minor Adolescent Sub-Qualified Settlement Fund – 10%

              Minor Teen Sub-Qualified Settlement Fund – 5%

              Future Minor Sub-Qualified Settlement Fund – $35,000,000 to be
               taken on a prorated basis from the total amount allocated to the Minor
               Child, Minor Adolescent, and Minor Teen Qualified Settlement Funds;

              Adults and Property Damage Sub-Qualified Settlement Fund – 18%
               (15% for Adult Claimants and 3% for Property Damage Claimants);

              Business Economic Loss Sub-Qualified Settlement Fund – 0.5%

              Programmatic Relief Sub-Qualified Settlement Fund – 2%


        19
            How and when attorney fees and costs for Claimants that qualify for
  Settlement Category 27B are assessed could be handled differently depending on
  whether or not the McLaren Defendants exercise their right to walk-away or rescind
  the Settlement Agreement. Id. at ¶ 5.4.

                                           12
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40275 Filed 11/17/20 Page 31 of 79




  Id. ¶ 5.2. Individual awards will be determined based on categories of injury, which

  take into account the extent of the injuries for categories of Claimants, and in some

  cases the proof of injury that a Claimant is able to provide. Ex. B, MSA Ex. 8, Flint

  Water Cases Qualified Settlement Fund Categories, Monetary Awards, and

  Required Proofs Grid (“Settlement Categories Grid”).

        4. Protections for Minors, LIIs, and Future Minor Claimants

     The Agreement also provides specific procedures and protections for Claimants

  who are Minors or LIIs. See generally MSA Art. XXI. Under the Agreement, certain

  persons will be permitted to act as Next Friends on behalf of each Minor and LII,

  consistent with Michigan Law. See id. ¶ 21.3.

        The Agreement requires potential Next Friends to submit information to the

  Claims Administrator as part of the registration process to demonstrate that they

  qualify to act as a Next Friend. Id. ¶ 21.3. In addition, Plaintiffs’ and Settling

  Defendants’ Counsel will move for appointment of a Master Guardian Ad Litem

  (“Master GAL”) and two additional Guardians Ad Litem (“Panel GALs”) to oversee

  claims by Minors and LIIs. Id. ¶ 21.4. The Settlement Agreement further provides a

  fund for Future Minor Claimants, those who were minors at the time of exposure to

  Flint water, but that failed to register or did not receive a Favorable Notice. Id. ¶

  1.29; see also generally id. Art. VI.



                                          13
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40276 Filed 11/17/20 Page 32 of 79




        5. Programmatic Relief

        In addition to monetary damages, the Settlement Agreement provides

  programmatic relief for the Flint community. Per the Settlement Agreement, a

  Programmatic Relief Sub-Qualified Settlement Fund will be set up, to “enable the

  local school districts and public school academies within the Genesee Intermediate

  School District to provide special education services for students who resided in the

  City of Flint during the Exposure Period and require such services.” Id. ¶ 7.1.20

                               III.    ARGUMENT

     A. The Court Should Preliminarily Approve the Plan of Allocation and the
        Claim Form

        The allocation process and the allocation categories set forth in the proposed

  Allocation Plan and incorporated into the Master Settlement Agreement constitutes

  a fair and appropriate method for providing compensation to Claimants under this

  Settlement.

        Over a period of months the negotiating lawyers, including Interim Co-Lead

  Counsel for the Class, Settlement Sub-class Counsel (SSC), Co-Liaison Counsel,

  and the highly skilled and experienced lawyers representing the State of Michigan,

  both from the Attorney General’s Office and outside counsel, and under the watchful



        20
         In a separate settlement in Concerned Pastors for Social Action v. Khouri,
  No. 2:16-cv-10277-DML-SDD, in March 2017, the State also provided
  programmatic and other relief.

                                          14
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40277 Filed 11/17/20 Page 33 of 79




  eye, and the working hand of the Special Master, negotiated at arm’s-length the

  overall process on how the allocation process should be implemented. SSC were

  appointed on August 26, 2019, and handled negotiations for their respective

  settlement subclasses. Order, ECF No. 929. At each stage of the process the Special

  Master was called upon to both consult, and or, approve, the various

  recommendations for the general nature of the allocation grid suggested by the

  negotiating counsel.

        The Settlement Agreement provides a system through which, once eligibility

  is determined, Claimants will receive monetary payments based on the extent of their

  injuries, with categories of Claimants being treated equitably. Monetary payments

  will be made based on the Settlement Categories set forth in the Settlement

  Categories Grid. These categories compensate groups of people based on the extent

  of their injuries and in some cases the proof they are able to provide of their injuries.

        As a general rule, a plan of allocation that reimburses class members based on

  the type and extent of their injuries is a reasonable one. For example, in In re Oil

  Spill by Oil Rig “Deepwater Horizon” in Gulf of Mexico, the court granted

  preliminary approval of settlements which compensated for personal and bodily

  injury claims of certain individuals related to their exposure to oil and/or chemical

  dispersant where the level of compensation was determined by a “Specified Physical

  Conditions Matrix.” Preliminary Approval Order, No. 2:10-md-02179-CJB-DPB


                                            15
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40278 Filed 11/17/20 Page 34 of 79




  (E.D. La. May 2, 2012), ECF No. 6418; Preliminary Approval Order at 6, No. 2:10-

  md-02179-CJB-DPB (E.D. La. May 2, 2012), ECF No. 6419; see also, e.g., In re

  Oil Spill by Oil Rig “Deepwater Horizon” in Gulf of Mexico, 910 F. Supp. 2d 891,

  957 (E.D. La. 2012) (“[T]here is nothing improper in the parties’ negotiation of

  claims frameworks that compensate class members in light of the strength of their

  claims.”), aff’d, 739 F.3d 790 (5th Cir. 2014).21

        This carefully crafted plan of allocation reflects (1) Class and Co-Liaison

  Counsel’s, the SSC’s, and the Special Master’s reasonable judgment about the

  relative value of the different claims being settled, (2) a desire for an efficient and

  fair claims process, and (3) the arm’s-length negotiations between the Parties. As

  such, the plan is within the range of possible approval as being fair, reasonable and

  adequate, and in the best interests of all eligible participants and should be granted

  preliminary approval.22

        Court-appointed SSC familiarized themselves with the facts of the case and



        21
           See also, e.g., Schulte v. Fifth Third Bank, 805 F. Supp. 2d 560, 589 (N.D.
  Ill. 2011) (“[W]hen real and cognizable differences exist between the likelihood of
  ultimate success for different plaintiffs, it is appropriate to weigh distribution of the
  settlement in favor of plaintiffs whose claims comprise the set that was more likely
  to succeed.” (quoting In re PaineWebber Ltd. P’ships Litig., 171 F.R.D. 104, 133
  (S.D.N.Y. 1997), aff’d, 117 F.3d 721 (2d Cir. 1997))).
        22
           If there were no class component of the Settlement Agreement, approval of
  allocation would not be required at this stage.


                                            16
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40279 Filed 11/17/20 Page 35 of 79




  strengths of the litigation, and vigorously advocated on behalf of their respective

  settlement subclasses.23 SSC reviewed and provided input on the Flint Water Cases

  Qualified Settlement Fund Categories, Monetary Awards, and Required Proofs Grid

  that will be used to determine the amounts of any given monetary award under the

  Settlement Agreement, and determined that the Settlement Agreement is fair and in

  the best interests of the respective settlement subclasses they each represented,24 and

  “will provide much-needed relief far sooner than would be the case if this matter

  were litigated through trial.”25

        For certain categories of injury, the final Settlement Subclasses do not

  separately reflect each negotiation subclass. However, SSC for subclasses not

  separately reflected in the final Settlement Agreement participated in negotiation of

  the Agreement, and have determined that the outcome is in the best interests of the

  subclass they represented for purposes of negotiation. For example, although minors

  will not participate in the Settlement via a class structure, Larry Coben, SSC who



        23
           See generally Ex. G, Declaration of Seth R. Lesser (“Lesser Decl.”) ¶¶ 2-3;
  Ex. H, Declaration of Sarah London (“London Decl.”) ¶¶ 2-4; Ex. F, Declaration of
  Reed Colfax (“Colfax Decl.”) ¶¶ 2-5; Ex. E, Declaration of Larry E. Coben (“Coben
  Decl.) ¶¶ 2-3, 5; Ex. I, Declaration of Dennis C. Reich (“Reich Decl.”) ¶¶ 2-4; Ex.
  J, Declaration of Vincent Ward (“Ward Decl.”) ¶¶ 2-4.
        24
           Lesser Decl. ¶¶ 4-7; Colfax Decl. ¶¶ 6-9; Coben Decl. ¶¶ 6-8; Reich Decl.
  ¶¶ 5-8; Ward Decl. ¶ 7.
        25
             London Decl. ¶ 7-8; see also Ward Decl. ¶ 7.


                                           17
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40280 Filed 11/17/20 Page 36 of 79




  represented a proposed minor children’s injury subclass, and Reed Colfax, SSC who

  represented an older Children’s injury subclass, nonetheless believe that the

  Agreement is fair and in the best interests of children.26 Seth Lesser, SSC for a

  negotiation subclass of individuals with future manifesting injuries, concluded that

  the Settlement Agreement is “in the best interest of future claimants, including most

  materially minors, participating in the settlement because it avoids the costs and

  inherent risks associated with continued litigation, as well as the further delays that

  would be caused by any appeal.”27

        Plaintiffs propose that to implement the allocation, the Claims Administrator

  will distribute the net funds28 of the Qualified Settlement Fund to Eligible Claimants

  – including direct Claimants and Settlement Class Members – who submit timely

  and valid Registration and Claim Forms. The Claims Administrator will disseminate

  a Registration Form and later a Claim Form, substantially in the form attached to the

  Settlement Agreement as Exhibits 2 and 5, to Eligible Claimants. These forms, as

  well as other pertinent information about the Settlement, will be available on the




        26
             Coben Decl. ¶¶ 7-8; Colfax Decl. ¶¶ 9-10.
        27
             Lesser Decl. ¶ 8.
        28
           The net funds “equal the amount of the FWC Qualified Settlement Fund
  less expenses, costs, and attorney fees permitted by the Settlement Agreement or the
  Final Orders and Judgments.” MSA ¶ 5.1.


                                           18
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40281 Filed 11/17/20 Page 37 of 79




  Settlement website and upon request.29 See MSA ¶¶ 3.1-.2. The Class Notices will

  advise Class Members of how they can obtain the Registration and Claim Forms and

  the deadline for submitting a completed form. Ex. K, Attachment 2 (“Notice”) to

  Decl. Cameron R. Azari, Esq. on Settlement Notice Plan (“Azari Decl.”) at 8, 11.

  Completed Registration and Claims Forms may be mailed to the Settlement

  Administrator or submitted online, via the settlement website.

        The Settlement provides a process for the Claims Administrator to review

  Registration Forms and determine eligibility to participate in the Settlement, as well

  as a reconsideration and appeals process for adverse rulings on this issue. MSA Art.

  III.B. It also sets forth a special process to protect Minor and LII Claimants, through

  which any potential Next Friend of such Claimant must provide proof that they are

  able to serve in that capacity. Id. ¶ 21.11

        Plaintiffs also request that the Court approve the Claim Form attached to the

  Settlement Agreement as Exhibit 2. It is designed to clearly and efficiently elicit the

  information necessary to implement the Plan of Allocation.

        Plaintiffs also request that the Court appoint ARCHER Systems, LLC

  (“Archer”) as the Claims Administrator. Archer is an experienced Claims

  Administrator that has served this role in numerous complex cases, and “has


        29
          The website will be established, by Plaintiffs’ counsel and the Claims
  Administrator, following entry of a Preliminary Approval Order. MSA ¶ 3.1.


                                            19
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40282 Filed 11/17/20 Page 38 of 79




  managed more than $12.5 billion in settlement funds and administered the claims of

  more than 450,000 individual Claimants in all 50 states and most U.S. Territories.”30

     B. The Court Should Approve the Process for Handling Minor and LII
        Claims

        The Settlement Agreement provides a detailed and robust set of special

  procedures and protections for Minors and LIIs, to ensure that any settlement on

  their behalf is fair and in the best interests of the Minor and LII Claimants. The Court

  should approve those procedures thereby assuring that Minors’ and LIIs’ individual

  allocations and agreements to settle are in their best interests. See generally Mich.

  Ct. R. 2.420 (requiring court approval for settlements involving minors and LIIs).

  The claims process for Minors and LIIs is similar to the general claims process, and

  for the same reasons is fair and in the best interests of Minors. See infra Section

  III.D.3.(a). However, the Settlement Agreement also includes special protections for

  Minor and LII Claimants that protect their rights, and address special considerations

  relevant to such Claimants, consistent with Michigan’s Court Rules.

        The Settlement Agreement provides that any person wishing to serve as a Next

  Friend to a Minor or LII Claimant must first submit a Registration and later a Claim

  Form and proof to the Claims Administrator demonstrating their eligibility for this

  role. MSA ¶¶ 21.3, 21.11. As part of the settlement, Plaintiffs will request that the

        30
          Ex. L, Decl. of Scott H. Freeman on Behalf of Archer Systems, LLC
  (“Freeman Decl.”) ¶¶ 3-4.

                                            20
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40283 Filed 11/17/20 Page 39 of 79




  appropriate court order that any one of the following will be appointed as Next

  Friend for any related Minor or LII, for the sole purposes of registering and pursuing

  a claim and recovery under the Settlement Agreement and executing all related

  necessary documents: parent (natural or adoptive), grandparent, legal guardian,

  existing court-appointed representative, adult sibling (full, half, or step), or adult

  aunt or uncle. In addition, Plaintiffs will request that an LII’s spouse or adult child

  can be appointed as Next Friend for such purposes. Further, to ensure fairness and

  to further protect Minors and LIIs, Plaintiffs are seeking appointment of a Master

  GAL and two additional Panel GALs to assist with the Claims process for Minors

  and LIIs. Id. ¶ 21.4.31

        The procedures set forth in the Settlement Agreement for addressing Minor

  and LII claims will protect those Claimants and provide a streamlined and fair

  process for handling their claims. Accordingly, Plaintiffs respectfully request that

  the Court approve the process for handling Minor and LII claims.




        31
           The Agreement also provides that the Plaintiffs will file motions seeking
  for proceedings involving Minors and LIIs to proceed before the Genesee County
  Circuit Court. MSA Art. XXI.A.


                                           21
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40284 Filed 11/17/20 Page 40 of 79




     C. The Court Should Grant Preliminary Approval of the Proposed Class
        Settlement32

        The first step in approval of a class action settlement is preliminary approval

  of the proposed settlement. In re Packaged Ice Antitrust Litig., No. 08-MD-01952,

  2010 WL 3070161, at *4 (E.D. Mich. Aug. 2, 2010). “[T]he court’s primary

  objective at [the preliminary approval stage] is to establish whether to direct notice

  of the proposed settlement to the class, invite the class’s reaction, and schedule a

  final fairness hearing.” 4 William B. Rubenstein, Newberg on Class Actions § 13:10

  (5th ed. 2020).

        The 2018 amendments to Rule 23 have codified the preliminary approval

  process. First, “[t]he parties must provide the court with information sufficient to

  enable it to determine whether to give notice of the proposal to the class.” Fed. R.

  Civ. P. 23(e)(1)(A). Notice “is justified by the parties’ showing that the court will

  likely be able to: (i) approve the proposal under Rule 23(e)(2); and (ii) certify the

  class for purposes of judgment on the proposal.” Fed. R. Civ. P. 23(e)(1)(B).

        The 2018 amendments to Rule 23(e) set forth a list of factors for a court to

  consider before approving a proposed settlement as “fair, reasonable, and adequate.”

  The factors are whether:

        32
            This Section addresses preliminary approval of the Class portions of the
  Settlement under Federal Rule of Civil Procedure 23. Section III.B., above,
  addresses portions of the Settlement affecting Minors and LIIs who are not part of
  the Settlement Class.

                                           22
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40285 Filed 11/17/20 Page 41 of 79




        (A) the class representatives and class counsel have adequately
        represented the class;
        (B) the proposal was negotiated at arm’s length;
        (C) the relief provided for the class is adequate, taking into account:
              (i) the costs, risks, and delay of trial and appeal;
              (ii) the effectiveness of any proposed method of distributing relief to
              the class, including the method of processing class-member claims, if
              required;
              (iii) the terms of any proposed award of attorney’s fees, including
              timing of payment; and
              (iv) any agreement required to be identified under Rule 23(e)(3); and
        (D) the proposal treats class members equitably relative to each other.

  Fed. R. Civ. P. 23(e)(2).

        Historically, courts in the Sixth Circuit have considered factors comparable to

  those in Rule 23(e)(2) in determining whether a settlement is approvable.33 The

  Advisory Committee Notes to Rule 23 acknowledge these judicially created

  standards, explaining that the newly enumerated Rule 23(e) factors are “core

  concerns” in every settlement and were not intended to displace a court’s

  consideration of other relevant factors in a particular case. Fed. R. Civ. P. 23



        33
           See In re Auto. Parts Antitrust Litig., No. 12-md-02311, 2016 WL 9280050,
  at *5 (E.D. Mich. Nov. 28, 2016) (considering “(1) the likelihood of success on the
  merits weighed against the amount and form of the relief offered in the settlement;
  (2) the complexity, expense, and likely duration of further litigation; (3) the opinions
  of class counsel and class representatives; (4) the amount of discovery engaged in
  by the parties; (5) the reaction of absent class members; (6) the risk of fraud or
  collusion; and (7) the public interest”). Accord UAW v. Gen. Motors Corp., 497 F.3d
  615, 631 (6th Cir. 2007); Griffin v. Flagstar Bancorp, Inc., No. 2:10-cv-10610, 2013
  WL 6511860, at *3 (E.D. Mich. Dec. 12, 2013); In re Polyurethane Foam Antitrust
  Litig., No. 1:10 MD 2196, 2015 WL 1639269, at *3 (N.D. Ohio Feb. 26, 2015),
  appeal dismissed, Nos. 15-3481, 15-3680 (6th Cir. Dec. 4, 2015).

                                            23
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40286 Filed 11/17/20 Page 42 of 79




  Advisory Committee Note (2018 Amendments). Accordingly, Plaintiffs will address

  the “fair, reasonable and adequate” factors under Rule 23(e)(2) and the Sixth

  Circuit’s and this Court’s prior preliminary approval decisions.

        The Court is not required at the preliminary approval stage to determine

  whether it will grant final approval of the proposed settlement, only that it is likely

  that it would. Garner Props. & Mgmt., LLC v. City of Inkster, 333 F.R.D. 614, 626

  (E.D. Mich. 2020). Here, initial consideration of the final approval factors supports

  preliminary approval of the settlement.

        1. The Class Representatives and Interim Class Counsel Have
           Adequately Represented the Class and the Proposed Settlement Was
           Negotiated at Arm’s-Length34

        The first two factors of Rule 23(e)(2) (adequate representation by the class

  representative and class counsel and whether the settlement was reached at arm’s-

  length) are procedural and focus on the history and conduct of the litigation and

  settlement negotiations. Fed. R. Civ. P. 23 Advisory Committee Note. Relevant

  considerations may include the experience and expertise of plaintiffs’ counsel, the

  information available to counsel negotiating the settlement, the stage of the litigation

  and amount of discovery taken, the pendency of other litigation concerning the

  subject matter, the length of the negotiations, whether a mediator or other neutral

        34
           In addition to Interim Class Counsel and SSC, Co-Liaison Counsel for
  Individual Plaintiffs, Mediators, and a Special Master were involved in the
  settlement process, further assuring it was negotiated at arm’s-length.

                                            24
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40287 Filed 11/17/20 Page 43 of 79




  facilitator was used, the manner of negotiation, whether attorneys’ fees were

  negotiated with the defendant and if so how they were negotiated and their amount,

  and other factors that may demonstrate the fairness of the negotiations. Id.

        Interim Class Counsel, SSC, and the Class Representatives, have adequately

  represented the proposed Settlement Class and Subclasses. Interim Class Counsel

  have litigated this case for over four years and have worked diligently to litigate the

  proposed Class’s claims while simultaneously seeking relief through settlement

  negotiations. Over a year ago, at Interim Co-Lead Class Counsel’s request, the Court

  appointed SSC to represent different segments of the Flint community in settlement

  allocation discussions. Class Pls.’ Renewed Mot. to Appoint Interim Subclass

  Settlement Counsel, Aug. 15, 2019, ECF No. 922; Order, ECF No. 929. The Court’s

  Order provided that SSC would represent six separate settlement subclasses for

  purposes of allocation of a settlement fund: injured children; injured young children;

  injured adults; persons with property damage; persons who suffered business losses;

  and future manifesting injuries. Motions, ECF Nos. 136, 922; Order, ECF No. 929.

        Both Interim Class Counsel and SSC are experienced counsel that have

  represented plaintiffs in many class action and mass tort cases. Order, ECF No. 929.

  After their appointment, SSC familiarized themselves with the facts of the case, and

  worked diligently to negotiate a settlement allocation that is fair to the subclasses




                                           25
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40288 Filed 11/17/20 Page 44 of 79




  they represented.35 Interim Class Counsel worked closely with the Mediators to

  ensure a fair and adequate overall settlement, and SSC zealously represented the

  proposed subclasses in allocation discussions, ensuring adequate representation for

  the proposed Class and Subclasses. Cf. In re Inter-Op Hip Prosthesis Liab. Litig.,

  204 F.R.D. 330, 343 (N.D. Ohio 2001) (granting preliminary approval and holding

  that any potential antagonism between subclasses was “cured . . . by the use of

  separately represented subclasses”). And the Settlement Class Representatives “have

  common interests with unnamed members of the class,” and have “vigorously

  prosecute[d] the interests of the class through qualified counsel.” Vassalle v.

  Midland Funding LLC, 708 F.3d 747, 757 (6th Cir. 2013) (internal quotation marks

  and citation omitted); see also infra Sections III.E.1.(c)-(d) (addressing typicality

  and adequacy of proposed class representatives).

        Further, the negotiations that led to the Settlement were at all times conducted

  at arm’s-length, with the assistance of two experienced neutral Mediators and a

  Special Master. “The participation of an independent mediator in the settlement

  negotiations virtually insures that the negotiations were conducted at arm’s-length

  and without collusion between the parties,” and therefore “weighs in favor of

  approving the settlement.” Hainey v. Parrott, 617 F. Supp. 2d 668, 673 (S.D. Ohio



        35
         Coben Decl. ¶¶ 3, 5, 7; Colfax Decl. ¶¶ 3, 5, 9; Lesser Decl. ¶¶ 3, 5, 7;
  London Decl. ¶¶ 2, 4; Reich Decl. ¶¶ 2, 4, 7; Ward Decl. ¶¶ 2, 4, 7.

                                          26
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40289 Filed 11/17/20 Page 45 of 79




  2007); see also Garner Props., 333 F.R.D. at 627 (noting, “The negotiations of the

  Settlement Agreement were conducted at arms-length by adversarial parties and

  experienced counsel, with facilitative assistance from Judge Roberts.”). The

  participation of SSC further ensured that allocation discussions were fair and

  negotiated at arm’s-length.36

        During two years of settlement negotiations, Plaintiffs moved the case

  forward in discovery, and thus were well informed about the facts of the case. This

  information and Interim Class Counsel’s legal analysis allowed Interim Class

  Counsel to effectively evaluate the strengths and weaknesses of the case.37 Based on

  this information, Interim Class Counsel and SSC believe that the proposed

  Settlement is fair and reasonable, and their opinion supports both preliminary (and

  final) approval of the Settlement. See, e.g., Dick v. Sprint Commc’ns Co., 297 F.R.D.

  283, 296 (W.D. Ky. 2014) (“Giving substantial weight to the recommendations of

  experienced attorneys, who have engaged in arms-length settlement negotiations, is

  appropriate. . . .” (quoting In re Countrywide Fin. Corp. Customer Data Sec. Breach

  Litig., No. 3:08–MD–01998, 2010 WL 3341200, at *4 (W.D. Ky. Aug. 23, 2010)));



        36
           Coben Decl. ¶ 4; Colfax Decl. ¶ 4; London Decl. ¶ 3; Reich Decl. ¶ 3; Ward
  Decl. ¶ 3.
        37
          Information and facts learned from discovery were also shared with SSC.
  Coben Decl. ¶ 3; Colfax Decl. ¶ 3; Lesser Decl. ¶ 3; London Decl. ¶ 2; Reich Decl.
  ¶ 2; Ward Decl. ¶ 2.

                                          27
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40290 Filed 11/17/20 Page 46 of 79




  accord In re Se. Milk Antitrust Litig., No. 2:07-CV-208, 2013 WL 2155379, at *5

  (E.D. Tenn. May 17, 2013); In re Auto. Refinishing Paint Antitrust Litig., 617 F.

  Supp. 2d. 336, 341 (E.D. Pa. 2007).

        2. The Relief Provided to the Class Is More than Adequate

        The relief provided to the Settlement Class and Subclasses consists of a cash

  payment by the Settling Defendants of over $640 million, including a dedicated fund

  that will be created to provide special education programming for students who

  suffer long term health and behavioral impacts from lead exposure. Interim Class

  Counsel, Co-Liaison Counsel, and SSC believe that this payment is adequate relief

  for the Settlement Class and Subclasses.

        Generally, in evaluating a proposed class settlement, the court does “not

  decide the merits of the case or resolve unsettled legal questions.” Carson v. Am.

  Brands, Inc., 450 U.S. 79, 88 n.14 (1981). Consideration of the relevant factors

  under Rule 23 counsels in favor of preliminary approval of the Settlement.

        3. The Costs, Risks, and Delay of Trial and Appeal

        The Court should assess adequacy of relief to the class “with regard to a ‘range

  of reasonableness,’ which ‘recognizes the uncertainties of law and fact in any

  particular case and the concomitant risks and costs inherent in taking any litigation

  to completion.’” Sheick v. Auto. Component Carrier LLC, No. 2:09-cv-14429, 2010

  WL 4136958, at *15 (E.D. Mich. Oct. 18, 2010) (quoting IUE-CWA v. Gen. Motors


                                          28
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40291 Filed 11/17/20 Page 47 of 79




  Corp., 238 F.R.D. 583, 594 (E.D. Mich. 2006)); see also Garner Props., 333 F.R.D.

  at 627; UAW v. Ford Motor Co., Nos. 05-74730, 06-10331, 2006 WL 1984363, at

  *21 (E.D. Mich. July 13, 2006), aff’d, 497 F.3d 615 (6th Cir. 2007); Ford v. Fed.-

  Mogul Corp., No. 2:09-CV-14448, 2015 WL 110340, at *6 (E.D. Mich. Jan. 7,

  2015). These risks must be weighed against the settlement consideration: here the

  certainty of a cash settlement of more than $640 million, including for programmatic

  relief.

            Class Counsel and SSC believe that the Settlement is an excellent result,

  particularly when weighed against the time and costs of continued litigation.38

  Plaintiffs are optimistic about the likelihood of ultimate success in this case, but

  success is not certain. Over the past five years, this case has proceeded through

  extensive discovery, and lengthy motion practice and appeals. The Settling

  Defendants are represented by experienced counsel, and undoubtedly would

  continue to deny Plaintiffs’ allegations, contest liability, and appeal any contrary

  result. Moreover, because many of the individual Settling Defendants are entitled to

  invoke qualified immunity defenses, they could further delay litigation with

  interlocutory appeals of an unfavorable summary judgment opinion. Weighing the

  settlement’s benefits against the risks and costs of continued litigation tilts the scale



            38
          Coben Decl. ¶ 8; Colfax Decl. ¶ 10; Lesser Decl. ¶ 8; London Decl. ¶ 8;
  Reich Decl. ¶ 8; Ward Decl. ¶ 8.

                                            29
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40292 Filed 11/17/20 Page 48 of 79




  toward approval. See Garner Props., 333 F.R.D. at 627 (granting preliminary

  approval of settlement “as fair, reasonable, and adequate because it provide[d]

  reasonable and adequate benefits to the Class Members and reflect[ed] the parties’

  informed judgment as to the likely risks and benefits of litigation”).

        “Settlements should represent ‘a compromise which has been reached after

  the risks, expense and delay of further litigation have been assessed.’” In re

  Cardizem CD Antitrust Litig., 218 F.R.D. 508, 523 (E.D. Mich. 2003) (quoting

  Williams v. Vukovich, 720 F.2d 909, 922 (6th Cir. 1983)), appeal dismissed, 391

  F.3d 812 (6th Cir. 2004). “[T]he prospect of a trial necessarily involves the risk that

  Plaintiffs would obtain little or no recovery.” Id. at 523. This is particularly true for

  class actions, which are inherently complex. 4 William B. Rubenstein, Newberg on

  Class Actions § 13:44 (5th ed. 2020) (“The law favors settlement, particularly in

  class actions and other complex cases where substantial resources can be conserved

  by avoiding lengthy trials and appeals.”); Olden v. Gardner, 294 F. App’x 210, 217

  (6th Cir. 2008) (finding this factor counseled in favor of settlement in a case where

  trial “most likely would have been a lengthy proceeding involving complex

  scientific proof”).39


        39
             As the case is still ongoing until final approval is granted, it is not
  appropriate to discuss with any specificity Interim Class Counsel’s analysis of the
  risks of litigation as Defendants could seek to use any such disclosures against
  Plaintiff going forward if final approval is not granted. Interim Class Counsel believe

                                            30
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40293 Filed 11/17/20 Page 49 of 79




        In deciding whether a proposed settlement warrants approval, “[t]he Court

  should also consider the judgment of counsel and the presence of good faith

  bargaining between the contending parties.” In re Delphi Corp. Sec., Derivative &

  “ERISA” Litig., 248 F.R.D. 483, 498 (E.D. Mich. 2008) (quoting Rankin v. Rots,

  No. 02-CV-71045, 2006 WL 1876538, at *3 (E.D. Mich. June 27, 2008)). Counsel’s

  judgment “that settlement is in the best interests of the class ‘is entitled to significant

  weight, and supports the fairness of the class settlement.’” In re Packaged Ice

  Antitrust Litig., No. 08-MD-01952, 2011 WL 717519, at *11 (E.D. Mich. Feb. 22,

  2011) (quoting Sheick, 2010 WL 4136958, at *18); Fed.-Mogul Corp., 2015 WL

  110340, at *9. “In the absence of evidence of collusion (there is none here) this Court

  ‘should defer to the judgment of experienced counsel who has competently

  evaluated the strength of his proofs.’” Date v. Sony Elecs., Inc., No. 07-15474, 2013

  WL 3945981, at *9 (E.D. Mich. July 31, 2013) (quoting Vukovich, 720 F.2d at 922-

  23). Interim Class Counsel and SSC have extensive experience in handling class

  actions and other complex litigation, and their determination that the Settlement is

  adequate further counsels in favor of preliminary approval.




  that at this point it is sufficient to state that complex litigation of this scope has
  certain inherent risks that the Settlement at least partially negates.
                                             31
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40294 Filed 11/17/20 Page 50 of 79




               a.    Effectiveness of Any Proposed Method of Distributing
                     Relief to the Class, Including the Method of Processing
                     Class Member Claims

        The claims process was designed to be clear and efficient, and allows

  determination of awards based on a number of objective factors, to be determined

  by the Claims Administrator, in consultation with the Special Master. MSA ¶¶ 3.13-

  .14; cf. Brotherton v. Cleveland, 141 F. Supp. 2d 894, 901 (S.D. Ohio 2001)

  (approving settlement where Special Master determined awards based on a number

  of factors). The claims process and method of distributing relief to the Class take

  into account the unique aspects of this case and offer easy access for potential Class

  Members to provide the required information and appeal any unfavorable decision

  by the Claims Administrator. MSA Art. XIII, XXI.D; see also Section II.C.2, supra.

  The proposed Claims Administrator, Archer, is experienced and well qualified to

  administer this process in conjunction with the Special Master. Moreover, based on

  Archer’s experience in similar cases, they believe the claims process “appears to be

  both fair and effective.” Freeman Decl. ¶ 8.

               b.    The Terms of Any Proposed Award of Attorneys’ Fees,
                     Including Timing of Payment

        The Settlement provides that attorneys’ fees shall be paid solely out of the




                                           32
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40295 Filed 11/17/20 Page 51 of 79




  Settlement Funds subject to court approval.40 MSA Art. XI. The Court has the

  ultimate authority to determine what, if any, attorneys’ fees should be awarded to

  Class Counsel. See Fed. R. Civ. P. 23(h). Pursuant to the schedule set forth in the

  Proposed Order, attached as Exhibit M, Plaintiffs’ Counsel will file a motion for

  attorneys’ fees for the Court to consider in making that determination.41 Consistent

  with the process for requesting attorneys’ fees in class cases, the motion for

  attorneys’ fees will be filed within thirty days of an order granting preliminary

  approval – substantially prior to the deadline for Class Members to opt out or object

  to the Settlement, and prior to final approval – and posted to the Settlement website

  so that the motion and supporting materials can be considered by Class Members in




        40
            How and when attorney fees and costs for Claimants that qualify for
  Settlement Category 27B are assessed could be handled differently depending on
  whether or not the McLaren Defendants exercise their right to walk-away or rescind
  the Settlement Agreement. MSA ¶ 5.4.
        41
           In accordance with Federal Rule of Civil Procedure 23(e)(3), Plaintiffs wish
  to inform the Court that Interim Class Counsel and Liaison Counsel have reached an
  agreement regarding the amount of attorneys’ fees they intend to request from the
  Settlement, including the extent to which common-benefit fees will be requested as
  well as a manner for allocating fees among Plaintiffs’ attorneys. Counsel believe that
  submitting a single, agreed-upon request for fees will streamline the process for
  evaluating that request. The anticipated motion for attorneys’ fees will provide
  additional information regarding what fees are requested, how Plaintiffs’ Counsel
  propose allocating those fees, and the legal and factual support upon which Plaintiffs
  rely to support the request. There are no other agreements “made in connection with
  the” Settlement Agreement. Fed. R. Civ. P. 23(e)(3).


                                           33
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40296 Filed 11/17/20 Page 52 of 79




  deciding how to exercise their rights under the Settlement.42 Cf. In re Whirlpool

  Corp. Front-loading Washer Prods. Liab. Litig., No. 1:08-WP-65000, 2016 WL

  5338012, at *19 (N.D. Ohio Sept. 23, 2016) (addressing attorney fee motion in

  conjunction with final approval); see also The Shane Group, Inc. v. Blue Cross Blue

  Shield of Mich., No. 10-cv-14360-DPH-MKM, ECF Nos. 269, 336, 351 (E.D.

  Mich.) (showing motion for attorneys’ fees filed after preliminary approval but prior

  to final approval of settlement).

        4. The Settlement Treats Class Members Equitably Amongst Each
           Other and Other Settlement Participants

        The Settlement treats Class Members equitably because “apportionment of

  relief among class members takes appropriate account of differences among their

  claims.” Kis v. Covelli Enters., Inc., Nos. 4:18-cv-54, 4:18-cv-434, 2020 WL

  2812405, at *5 (N.D. Ohio May 29, 2020) (quoting Fed. R. Civ. P. 23(e)(2)(D),

  Advisory Committee Note 2018 Amendments). The Settlement sets forth a detailed

  grid that will be used to determine the Monetary Awards for Claimants who

  participate in the Settlement. Ex. B, MSA Ex. 8, Settlement Categories Grid.

        The Settlement Categories Grid provides that Claimants will receive awards

  based on the extent of their injuries and in some cases based on the proof of injury


        42
             The fact that Counsel will be asking for attorneys’ fees and the
  reimbursement of costs is expressly noted in the proposed Notice. The proposed
  Notice also provides additional information for when the motion for attorneys’ fees
  will be filed and how Class Members can access that information.

                                          34
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40297 Filed 11/17/20 Page 53 of 79




  they are able to provide. By taking into account the extent of injury, the Settlement

  apportions damages in an equitable manner among all Claimants. See In re Oil Spill,

  910 F. Supp. 2d at 957 (“[T]here is nothing improper in the parties’ negotiation of

  claims frameworks that compensate class members in light of the strength of their

  claims.”); In re Nat’l Football League Players' Concussion Inj. Litig., 301 F.R.D.

  191, 196 (E.D. Pa. 2014) (Maximum monetary awards ranging in value from $ 1.5-

  5 million were determined by six separate Qualifying Diagnoses). SSC appointed

  to protect the rights of separate groups of Claimants agree it treats Claimants

  equitably.43

        The Settlement Agreement provides that Class Counsel may seek an incentive

  award of up to $15,000 each for the Class Representative(s). MSA ¶ 8.10.12. Such

  awards are justified as an incentive and reward for the efforts that lead plaintiffs take

  on behalf of the class. Hadix v. Johnson, 322 F.3d 895, 897 (6th Cir. 2003); In re

  Polyurethane Foam Antitrust Litig., 168 F. Supp. 3d 985, 1000 (N.D. Ohio 2016)

  (noting “the Sixth Circuit has endorsed the use of incentive awards”), appeal


        43
           Coben Decl. ¶ 7 (settlement “provides clear guidelines for monetary awards
  such that all minors participating in the settlement will be on equal footing when
  filing their claims”); Reich Decl. ¶ 7 (“Flint businesses participating in the
  settlement will be on equal footing when filing their claims.”); London Decl. ¶ 7
  (“Flint residential property claimants participating in the settlement will be on equal
  footing when filing their claims”); Lesser Decl. ¶ 7 (“future minor claimants will be
  on equal footing when filing their claims”); Colfax Decl. ¶ 9 (“older children
  participating in the settlement will be on equal footing when filing their claims with
  class members and other children”).
                                            35
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40298 Filed 11/17/20 Page 54 of 79




  dismissed, 2016 WL 6599570 (6th Cir. 2016). Plaintiffs will submit this request

  along with the fee application, prior to the deadline for objections from Class

  Members. Thus, any incentive award will be subject to Court approval.

        5. The Settlement is Consistent with the Public Interest

        “[T]here is a strong public interest in encouraging settlement of complex

  litigation and class action suits because they are ‘notoriously difficult and

  unpredictable’ and settlement conserves judicial resources.” Cardizem, 218 F.R.D.

  at 530 (quoting Granada Invs. Inc. v. DWG Corp., 962 F. 2d 1203, 1205 (6th Cir.

  1992)). Accord Griffin, 2013 WL 6511860, at *5; Packaged Ice, 2011 WL 717519,

  at *12. Moreover, the public interest is best served in this case by providing relief to

  Class Members and members of the Flint community as expeditiously as possible.

  Cf. Garner Props. & Mgmt., LLC v. City of Inkster, No. 17-cv-13960, 2020 WL

  4726938, at *10 (E.D. Mich. Aug. 14, 2020) (concluding settlement was in the

  public interest where “allowing settlement in this matter will promote the fair and

  expeditious resolution of the matter”). Plaintiffs submit that there is no

  countervailing public interest that provides a reason to disapprove the proposed

  settlement. Thus, this factor also supports approval.

     D. Provisional Certification of the Proposed Settlement Class and
        Subclasses is Warranted

        In order to grant preliminary approval, the Court must determine whether it is

  likely to be able to certify the proposed Settlement Class at final approval. Fed. R.

                                            36
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40299 Filed 11/17/20 Page 55 of 79




  Civ. P. 23(e)(1)(B). It is well established that a class may be certified for purposes

  of settlement. See, e.g., In re Auto. Parts Antitrust Litig. (In re Wire Harness Cases),

  No. 2:12-cv-00101-MOB-MKM, 2017 WL 469734, at *1 (E.D. Mich. Jan. 4, 2017)

  (granting preliminary approval upon preliminary determinations that the settlement

  was approvable and a settlement class could be certified). However, at this juncture,

  the Court need only decide that certification of the proposed Settlement Class and

  Subclasses is “likely” in order to justify sending notice to Settlement Class

  Members. Plaintiffs will later seek final approval of the Settlement Class for

  purposes of the Settlement. See Ford, 2006 WL 1984363, at *3, *18; Cardizem, 218

  F.R.D. at 516-17. As they did with their preliminary approval analysis, Plaintiffs

  will address the factors for final certification here.

        Class certification is appropriate where, as here, “(1) the class is so numerous

  that joinder of all members is impracticable; (2) there are questions of law or fact

  common to the class; (3) the claims or defenses of the representative parties are

  typical of the claims or defenses of the class; and (4) the representative parties will

  fairly and adequately protect the interests of the class.” In re Whirlpool Corp. Front-

  Loading Washer Prods. Liab. Litig., 722 F.3d 838, 850 (6th Cir. 2013) (quoting Fed.

  R. Civ. P. 23(a)). To certify a class under Rule 23(b)(3), the court must also find

  “‘that the questions of law or fact common to class members predominate over any

  questions affecting only individual members’ and that the class action is ‘superior to


                                             37
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40300 Filed 11/17/20 Page 56 of 79




  other available methods’ to adjudicate the controversy fairly and efficiently.” Id. at

  850-51 (quoting Fed. R. Civ. P. 23(b)(3)).

        As demonstrated below, the Settlement Class and Subclasses meet all of the

  requirements of Rule 23(a) as well as the requirements of Rule 23(b)(3) for

  settlement purposes, and therefore it is likely that the Court will be able to certify

  the proposed Settlement Class and Subclasses.

        1. The Proposed Settlement Class and Subclasses Satisfy Rule 23(a)

                 a.    The Class and Subclasses Meet the Numerosity
                       Requirement

        According to the 2010 census, the population of Flint, Michigan exceeded

  100,000 people.44 Even excluding those who were minors at the time of the Flint

  Water Crisis,45 and Individual Plaintiffs participating in the Settlement,46 the number

  of eligible Class Members more than meets this requirement. Cf., e.g., Barry v.

  Corrigan, 79 F. Supp. 3d 712, 731 (E.D. Mich. 2015) (numerosity satisfied where

  plaintiffs produced evidence of 4,562 class members), aff’d, Barry v. Lyon, 834 F.

  3d 706 (6th Cir. 2016).47


        44
            QuickFacts, United States Census Bureau (Apr. 1, 2010),
  https://www.census.gov/quickfacts/fact/table/flintcitymichigan/PST040219.
        45
             See id. (listing 25.6% of the population under the age of 18 in 2010).
        46
             MSA Ex. 1.
        47
         See also Widdis v. Marathon Petroleum Co., No. 13-cv-12925, 2014 WL
  11444248, at *5 (E.D. Mich. Nov. 18, 2014) (Levy, J.) (numerosity satisfied where,

                                            38
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40301 Filed 11/17/20 Page 57 of 79




        Further, more than 700 businesses in Flint “appear to have experienced clear

  declines in gross sales volume” since the onset of the Flint Water Crisis in 2014.48

  More than 30,000 single- and multi-family residential properties and more than

  5,000 multi-family units were impacted by the Water Crisis and require

  remediation.49 With so many affected Class and Subclass Members, the numerosity

  requirement is readily met in this case. See, e.g., Smith v. Gen. Motors Corp., 1977

  WL 831, at *5 (“[P]roposed classes with over thirty-five members have normally

  been certified providing that the other requirements for certification have been

  met.”).

                b.    The Flint Water Crisis Presents Factual and Legal
                      Questions Common to the Class and Subclasses

        To satisfy the commonality requirement, the Sixth Circuit has held that

  “there need only be one question common to the class.” Sprague v. Gen. Motors

  Corp., 133 F.3d 388, 397 (6th Cir. 1998). In this case, multiple factual and legal



  “[e]ven though they do not have an exact figure, plaintiffs have adequately shown
  that the proposed class may include dozens if not hundreds of members”); Smith v.
  Gen. Motors Corp., Civil Action No. 5-71348, 1977 WL 831, at *5 (E.D. Mich. Mar.
  3, 1977) (“[P]roposed classes with over thirty-five members have normally been
  certified providing that the other requirements for certification have been met.”).
        48
           Decl. by Theodore J. Leopold in Support of Motion to Certify Class, Ex.
  86, Simons Report at 4-5, July 16, 2020, ECF No. 1208-95, PageID.36139-36140.
  All exhibits to this declaration will herein be referred to as “Class Cert. Ex. _”.
        49
             Class Cert. Ex. 87, Gamble Report ¶ 18, ECF No. 1208-96, PageID.36197-
  36198.

                                          39
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40302 Filed 11/17/20 Page 58 of 79




  questions pertaining to Settling Defendants are common to the entire Class and all

  Subclasses, including, for example:

         whether the State Defendants and City Defendants had the
          opportunity to reflect and deliberate before they acted or failed to
          act;

         whether the conduct of the State Defendants and City Defendants
          directly and proximately caused the Flint water system to be
          contaminated with corrosive water, lead, and dangerous bacteria,
          and/or increased the risk of harm to the Class and/or Subclasses;

         whether the implementation or execution of a policy statement,
          ordinance, regulation, or decision officially adopted and
          promulgated by the City of Flint violated Plaintiffs’ fundamental
          liberty interest in bodily integrity was; and

         whether the actions of the Rowe and McLaren Defendants violated
          Plaintiffs’ rights.50

        These are precisely the types of questions that courts in this Circuit and others

  have found sufficient to satisfy the commonality requirement. See, e.g., Widdis, 2014

  WL 11444248, at *5 (common questions in an environmental mass tort included

  whether an explosion was foreseeable, whether defendant took available precautions

  to prevent the explosion, and whether defendant or its negligence was the cause of

  an evacuation); Collins v. Olin Corp., 248 F.R.D. 95, 101 (D. Conn. 2008) (the

  “course of conduct of [defendant] allegedly leading to the contamination of




        50
         Although Rowe and McLaren Defendants are not named in the Class
  Complaint, they are participating in the global Settlement.

                                           40
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40303 Filed 11/17/20 Page 59 of 79




  [plaintiffs’] properties” presented common question in class action seeking damages

  for that contamination). Thus, the commonality requirement is met in this case.

               c.     Settlement Class Representatives’ Claims Are Typical of the
                      Claims of the Settlement Class and Subclasses

        Rule 23(a)(3) requires that “the claims or defenses of the representative parties

  [be] typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “If there

  is a strong similarity of legal theories, the requirement [of typicality] is met, even if

  there are factual distinctions among named and absent class members.” Griffin, 2013

  WL 6511860, at *6 (quoting Ford, 2006 WL 1984363, at *19); Date, 2013 WL

  3945981, at *3.

        The Settlement Class Representatives’ claims are typical of the Class and

  Subclasses they seek to represent because their claims arise from the same course of

  conduct as do the claims of the other members of the proposed Settlement Class and

  Subclasses, namely, Defendants’ misconduct that led to their exposure to, or the

  exposure of their property to or business losses as a consequence of, toxic Flint

  water. See Powers v. Hamilton Cnty. Pub. Def. Comm’n, 501 F.3d 592, 618 (6th Cir.

  2007) (finding typicality satisfied where class representatives’ claims “arise[] from

  the same event or practice or course of conduct that gives rise to the claims of other

  class members,” and were “based on the same legal theor[ies]” as other class

  members’ claims (quoting In re Am. Med. Sys., Inc., 75 F.3d 1069, 1082 (6th Cir.

  1996))); see also Barry, 79 F. Supp. 3d at 732 (“The Sixth Circuit has concluded a

                                            41
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40304 Filed 11/17/20 Page 60 of 79




  proposed class representative’s claim is typical if it arises from the same event or

  practice or course of conduct that gives rise to the claims of other class members,

  and if his or her claims are based on the same legal theory.” (internal quotation marks

  and citation omitted)). Accordingly, the Rule 23(a)(3) typicality requirement is

  satisfied.

         Subclass Settlement Representatives’ claims, like those of the absent Subclass

  Members, arise out of the same man-made crisis:

      Adult Exposure Subclass Representative Rhonda Kelso owns a home in
       Flint, where she has resided since the 1990s. Ms. Kelso drank Flint water until
       October 2014, and continued to cook, wash, and bathe with the water until
       March 2015. Ms. Kelso’s home was tested for lead in August 2015 by
       researchers at Virginia Tech, who found elevated lead levels in her water. As
       a result of Defendants’ actions, Ms. Kelso has suffered extreme disruption,
       inconvenience, discomfort, and emotional distress; financial damage; and still
       does not trust the water supply.51 Ms. Kelso’s claims are typical of and aligned
       with absent members of the Adult Exposure Subclass she seeks to represent.

      Adult Exposure Subclass Representatives Barbara and Darrell Davis are a
       married couple who live in Flint and have owned a home there since 2002.
       Mrs. Davis, an elementary school teacher, worked at two different schools in
       Flint during the Flint Water Crisis, where she drank the tap water. Both
       schools’ tap water tested positive for high levels of lead. As a result of
       Defendants’ actions, Mr. and Mrs. Davis lost the use and enjoyment of their
       home, and have suffered from skin problems including rashes and other
       medical issues. Mr. and Mrs. Davis’s claims are typical of and aligned with
       absent members of the Adult Exposure Subclass she seeks to represent.52



         51
          Class Pls.’ Mot. for Class Certification 38, July 16, 2020, ECF No. 1207,
  PageID.34475.
         52
              Id.

                                           42
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40305 Filed 11/17/20 Page 61 of 79




      Adult Exposure Subclass Representative Tiantha Williams has lived in Flint
       throughout the Class Period and until December 2015, regularly used the
       water for drinking, cooking, bathing/showering, and clothes washing. During
       this period, Ms. Williams alleges she suffered physical and emotional injuries
       as a result of Settling Defendants’ conduct. Her claims are typical of and
       aligned with absent members of the Adult Exposure Subclass she seeks to
       represent.53

      Adult Exposure Subclass Representative Michael Snyder is the son and
       personal representative of the Estate of John Snyder. John Snyder died at the
       age of 83 on June 30, 2015. Hospital records establish that Mr. Snyder had the
       legionella antigen in his urine. Mr. Snyder alleges his father died because of
       pneumonia caused by exposure to legionella bacteria which he acquired
       through exposure to contaminated Flint River water flowing through Flint’s
       water supply. His claims are typical of and aligned with absent members of
       the Adult Exposure Subclass he seeks to represent.54

      Property Damage Subclass Representative Elnora Carthan owns a home in
       Flint, was a customer of the Flint water district throughout the Class Period,
       and regularly used and paid for water distributed by the City of Flint
       throughout the Class Period. She seeks to hold Settling Defendants liable for
       damages resulting from diminished property values, and damage to pipes,
       fixtures, and appliances within her property. Like many homeowners in Flint,
       Ms. Carthan had to replace appliances due to interaction with Flint public
       water, including. Additionally, Ms. Carthan lost the use and enjoyment of her
       residence during the Class Period. Her claims are typical of the other
       Settlement Class Members in the Property Damage Subclass.55

      Property Damage Subclass Representative David Munoz has lived in Flint
       his entire life and has owned a home there since 1996. As a result of
       Defendants’ actions, Mr. Munoz suffered diminution in the value of his home



        53
             Class Cert. Ex. 94, Williams Dep. Tr., ECF No. 1222-4.
        54
         Fourth Consolidated Am. Class Compl. ¶ 17, Oct. 8, 2018, ECF No. 620-3,
  PageID.17813-4.
        55
             Mot. for Class Cert. 38, ECF No. 1207, PageID.34475.


                                           43
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40306 Filed 11/17/20 Page 62 of 79




        and damage to appliances in his home. His claims are typical of the other
        Settlement Class Members in the Property Damage Subclass.56

      Business Economic Loss Subclass Representative 635 South Saginaw LLC
       (a/k/a Cork on Saginaw (hereinafter referred to as “Cork”)) is seeking redress
       for economic losses resulting from the Flint Water Crisis. Having commenced
       business in Flint in 2011, by 2013, Cork had developed a loyal clientele. In
       the wake of the crisis, consumers became hesitant to visit Flint and patronize
       businesses there. Patrons’ hesitance to frequent Cork and other businesses in
       the City of Flint resulted in a loss of revenue for Cork. Cork’s claims for lost
       revenue are co-extensive with those of absent Class Members of the Business
       Economic Loss Subclass Cork seeks to represent.

      Business Economic Loss Subclass Representative Frances Gilcreast is a
       partner of FG&S Investments, which owned several properties in Flint during
       the class period. As a result of the Flint Water Crisis, FG&S’s rental income
       fell dramatically. Ms. Gilcreast’s claims for lost revenue are similar to those
       of absent Class Members of the Business Economic Loss Subclass that Ms.
       Gilcreast seeks to represent.57

      Business Economic Loss Subclass Representative Neil Helmkay owned and
       operated long-standing Flint Restaurant Angelo’s Coney Island from 2012
       until its closure in 2018. Angelo’s profits diminished after the Flint Water
       Crisis became public and the Flint location is no longer in business. Mr.
       Helmkay’s claims for lost revenue are similar to those of absent Class
       Members of the Business Economic Loss Subclass that he seeks to represent.58

        Additionally, although the portion of the Settlement relating to Minors is not

  a class settlement, certain members of the SSC participated in settlement



        56
             Id. at 39, PageID.34476.
        57
             Id. at 40, PageID.34477.
        58
             Id.

                                          44
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40307 Filed 11/17/20 Page 63 of 79




  negotiations on behalf of minors, including: Larry Coben, on behalf of a young

  children’s injury subclass; Reed Colfax, on behalf of an older children’s (7-17)

  injury subclass; and Seth Lesser, on behalf of a future manifesting injury subclass.

  These SSC attorneys also represented and conferred with their clients including: Ms.

  Takisha Moller, on behalf of her four year old daughter, D.W.; Morghan Sullinger,

  on behalf of her seven year old child, M.S.; Ms. Eleasha Aubrey, on behalf of her

  seventeen year old child, J.W.; and then-seventeen year old subclass representative,

  N.B. These Plaintiffs, like many other children eligible for compensation under the

  settlement, suffered injuries as a result of exposure to Flint water.

               d.     Settlement Class Representatives Will Fairly and
                      Adequately Protect the Interests of the Settlement Class and
                      Subclasses

        Rule 23(a)(4) requires that the class representative fairly and adequately

  protect the interests of the class. “There are two criteria for determining whether the

  presentation of the class will be adequate: (1) the proposed class representative must

  have common interests with the other class members; and (2) it must appear that the

  class representative will vigorously prosecute the interests of the class through

  qualified counsel.” Sheick, No. 09-14429, 2010 WL 3070130, at *3 (E.D. Mich.

  Aug. 2, 2010) (quoting Senter v. Gen. Motors Corp., 532 F.2d 511, 524-25 (6th Cir.

  1976)).




                                            45
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40308 Filed 11/17/20 Page 64 of 79




        These requirements are met here. The named Plaintiffs and members of the

  Class/Subclasses they seek to represent share common interests: they are all seeking

  to hold Defendants liable for the same misconduct. See Vassalle, 708 F.3d at 757

  (class representatives “shared common interests with the unnamed class members”

  where “they all shared a desire to obtain both monetary and injunctive relief from

  [defendants]”). They are committed to achieving a recovery that would benefit the

  entire Class.59 See In re Corrugated Container Antitrust Litig., 643 F.2d 195, 208

  (5th Cir. 1981) (“[S]o long as all class members are united in asserting a common

  right, such as achieving the maximum possible recovery for the class, the class

  interests are not antagonistic for representation purposes.” (citation omitted)).

        Moreover, as required of plaintiffs seeking to represent a class, the proposed

  Class and Subclass Representatives have already shown their vigorous commitment

  to this litigation, spending considerable time and emotional labor responding to

  written discovery requests, meeting with counsel, and sitting for depositions.

  Mitcham v. Intrepid U.S.A., Inc., No. 3:17-CV-703-CHB, 2019 WL 2269918, at *4

  (W.D. Ky. May 28, 2019) (to meet adequacy requirement, “1) [t]he representative

  must have common interests with unnamed members of the class, and 2) it must




        59
             Mot. for Class Cert. 43 n.138, ECF No. 1207, PageID.34480.

                                           46
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40309 Filed 11/17/20 Page 65 of 79




  appear that the representatives will vigorously prosecute the interests of the class

  through qualified counsel”).

        In addition to the Subclass Representatives, Interim Class Counsel and SSC

  zealously represented the Class and Subclasses during the settlement process, to

  ensure adequate representation of the Settlement Class. See Section III.C.1., supra

  (explaining adequacy of Interim Class Counsel and SSC).

        2. Plaintiffs’ Claims Satisfy the Prerequisites of Rule 23(b)(3) for
           Settlement Purposes

        In addition to satisfying Rule 23(a), Plaintiffs must show that the putative

  class falls under at least one of the three subsections of Rule 23(b). Here, the

  Settlement Class qualifies under Rule 23(b)(3), which authorizes class certification

  if “[1] questions of law or fact common to the members of the class predominate

  over any questions affecting only individual members, and . . . [2] a class action is

  superior to other available methods for the fair and efficient adjudication of the

  controversy.” In re Scrap Metal Antitrust Litig., 527 F.3d 517, 535 (6th Cir. 2008);

  Hoving v. Lawyers Title Ins. Co., 256 F.R.D. 555, 566 (E.D. Mich. 2009).

               a.    Common Questions of Law and Fact Predominate

        The predominance standard “is essentially a pragmatic one: ‘[w]hen common

  questions represent a significant aspect of the case they can be resolved for all

  members of the class in a single adjudication, there is a clear justification for

  handling the dispute on a representative rather than on an individual basis.’” Widdis,

                                           47
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40310 Filed 11/17/20 Page 66 of 79




  2014 WL 11444248, at *7 (alteration in original) (citation omitted). Thus, “[c]ourts

  have frequently held that this merely requires a ‘common nucleus of operative

  facts’. . . even though other important matters will have to be tried separately.” Id.

  (alternation in original) (citation omitted).

        The Sixth Circuit has made clear that common questions may predominate in

  cases arising out of an environmental disaster. In Sterling v. Velsicol Chemical

  Corp., the Sixth Circuit explained that “where the defendant’s liability can be

  determined on a class-wide basis because the cause of the disaster is a single course

  of conduct which is identical for each of the plaintiffs, a class action may be the best

  suited vehicle to resolve such a controversy.” 855 F.2d 1188, 1196-97 (6th Cir.

  1988). Indeed, in Sterling, a mass tort event presented exactly the sort of situation

  for which class action litigation served its fundamental purpose, as class treatment

  of the plaintiffs’ claims “avoided duplication of judicial effort and prevented

  separate actions from reaching inconsistent results with similar, if not identical,

  facts.” Id. at 1197.

        More recently, in Widdis, this Court certified a class of individuals forced to

  evacuate or remain in their homes as a consequence of an explosion and fire, and

  who additionally lost the use and enjoyment of their property for a period of time

  following the disaster, with subclasses for property owners in the affected area and

  a subclass for non-owner occupants. 2014 WL 11444248, at *1. In finding that


                                            48
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40311 Filed 11/17/20 Page 67 of 79




  plaintiffs had satisfied Rule 23(b)(3)’s predominance requirement for their

  negligence claim, this Court explained that although the negligence claim would

  “require individualized proofs” regarding certain damages, those considerations

  were outweighed by common questions. Id. at *8. Precisely the same is true here.

        The Class believes that common evidence would establish liability and

  Plaintiffs’ entitlement to damages against the State and City Defendants.60 “To

  sustain a substantive due process claim, a plaintiff must show that the particular

  interest in question is protected by the Fourteenth Amendment and that the

  government’s deprivation of that interest ‘shocks the conscience.’” Guertin v.

  Michigan, 912 F.3d 907, 922 (6th Cir. 2019) (quoting Vargas v. City of Philadelphia,

  783 F.3d 962, 973 (3d Cir. 2015)) (citing United States v. Sanders, 452 F. 3d 572,

  577 n.4 (6th Cir. 2006)), reh’g en banc denied, 924 F.3d 309 (6th Cir.), and cert.

  denied sub nom. City of Flint v. Guertin, 140 S. Ct. 933 (2020) and Busch v. Guertin,

  140 S. Ct. 933 (2020). Evidence that is common to the Class could be used to

  demonstrate that the State and City Defendants acted in a manner that: (1) violated

  Plaintiffs’ fundamental right to bodily integrity and (2) “shocks the conscience.”

        Common evidence as to each State and City Defendant would demonstrate

  their respective roles and decision-making responsibility regarding the Flint Water

        60
             The State and City Defendants strongly contest both Class Plaintiffs’
  characterization of this evidence in this section of the motion as well as whether it
  satisfies the legal standard for Bodily Integrity claim.

                                          49
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40312 Filed 11/17/20 Page 68 of 79




  Crisis. The Class contends that establishing the conduct of each State and City

  Defendant and their consequent participation in creating this disaster requires no

  individualized proof, but instead will turn on evidence reflecting those Defendants’

  actions, decisions, and awareness of the harm they were causing during the relevant

  timeframe. For example, Plaintiffs believe that they can demonstrate through

  common evidence that State and City Defendants’ conduct was conscience-shocking

  including that State and City Defendants pressed forward with their water

  contamination operation in the face of signs that their decisions posed a substantial

  risk of serious harm and proceeded regardless. For purposes of class certification,

  the relevant question is not whether the evidence is admissible or legally sufficient,

  but rather whether the probative value or sufficiency of the evidence would vary

  between class members. Here Plaintiffs submit it would not.

        Moreover, “officials can violate an individual’s bodily integrity by

  introducing life-threatening substances into that person’s body without their

  consent.” In re Flint Water Cases, Nos. 5:17-cv-10342-JEL-EAS, 17-10164, 17-cv-

  10342, 2019 WL 3530874, at *14 (E.D. Mich. Aug. 2, 2019), aff’d in part and

  remanded in part on other grounds, 969 F.3d 298 (6th Cir. 2020). Exposing persons

  to contaminated water satisfies this standard. Class Plaintiffs’ allege that the State

  and City Defendants’ conduct resulted in class-wide exposure to elevated total

  trihalomethanes, E. Coli, and legionella bacteria. As Dr. Bruce Lanphear, an expert


                                           50
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40313 Filed 11/17/20 Page 69 of 79




  on the health impacts of lead poisoning and the sources of lead exposure, explains,

  even low levels of lead exposure are extremely harmful to children and also to

  adults.61 In addition to lead, the switch to Flint River water also coincided with “one

  of the largest [outbreaks] of Legionellosis in the past decade.”62 And as Governor

  Snyder’s Flint Water Advisory Task Force found, “Flint endured a series of water

  quality threats – from E coli contamination to high total trihalomethane (TTHM)

  levels – that could have been prevented.”63

        By establishing that the State and City Defendants engaged in conduct that

  invaded the bodily integrity of the Plaintiffs in a conscience shocking manner,

  Plaintiffs believe they can establish the State and City Defendants’ liability with

  common proof. See In re Whirlpool, 722 F.3d at 855 (“Common proof will advance

  the litigation by resolving this issue ‘in one stroke’ for all members of the class.”

  (quoting Wal-Mart Stores v. Dukes, 564 U.S. 338, 350 (2011))).

        Plaintiffs believe they can also use common, class-wide evidence to establish

  the existence of damages. Plaintiffs’ experts demonstrate that the Flint Water Crisis

  caused damages to Plaintiffs’ health, quality of life, business profits, and property.

  This expert testimony is based on public information, surveys, and data that are


        61
             Class Cert. Ex. 99, Lanphear Decl. ¶ 23, ECF No. 1208-108, PageID.36889.
        62
         Class Cert. Ex. 100, COF_FED_0676999 at COF_FED_0677026, ECF No.
  1208-109, PageID.36976.
        63
             Id. at COF_FED_0677045, PageID.36995.

                                           51
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40314 Filed 11/17/20 Page 70 of 79




  common to all members of the class, and therefore would not require individualized

  proof to establish the fact of damages.

                 b.    A Class Settlement Is Superior to Other Methods for the
                       Proposed Class and Subclasses.

           The factors to be considered in determining the superiority of proceeding as a

  class action include: (1) the interests of the members of the class in individually

  controlling the prosecution of separate actions; (2) the extent and nature of other

  pending litigation about the controversy by members of the class; (3) the desirability

  of concentrating the litigation in a particular forum; and (4) the difficulties likely to

  be encountered in management of the class action. Fed. R. Civ. P. 23(b)(3).

  However, “when ‘[c]onfronted with a request for settlement-only class certification,

  a district court need not inquire whether the case, if tried, would present intractable

  management problems, see Fed. Rule Civ. Proc. 23(b)(3)(D), for the proposal is that

  there be no trial.” In re Oil Spill, 910 F. Supp. 2d at 911 (alteration in original); See

  also Cardizem, 218 F.R.D. at 517.

           These factors favor certifying the Settlement Class and Subclasses here. All

  federal Flint Water Cases litigation has been centralized in this Court. If an affected

  Flint resident wanted to control their own litigation, they could have pursued an

  Individual case prior to the Settlement or may request exclusion from the Settlement

  Class.



                                            52
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40315 Filed 11/17/20 Page 71 of 79




        Although hundreds of individual cases have been filed, many of those have

  been filed on behalf of minors. Indeed, the Settlement Class will provide relief for

  the vast majority of adult Flint residents. Thus, consideration of factors (1) – (3)

  demonstrates the superiority of a class action for the Settlement Class and

  Subclasses. Moreover, proceeding with a class settlement ensures that the largest

  number of Flint residents eligible to participate in the Settlement will receive notice

  and an opportunity to file a claim for damages.64

     E. The Court Should Approve the Notice Plan and Authorize Class
        Counsel to Disseminate Notice

        The 2018 amendments to Federal Rule of Civil Procedure 23 provide that,

  “upon ordering notice under Rule 23(e)(1) to a class proposed to be certified for

  purposes of settlement under Rule 23(b)(3) [ ] the court must direct to class members

  the best notice that is practicable under the circumstances, including individual

  notice to all members who can be identified through reasonable effort.” Fed. R. Civ.

  P. 23(c)(2)(B). Rule 23(e)(1) provides that a court must direct notice in a “reasonable

  manner” to all class members who would be bound by a proposed settlement.

        Rule 23(e) notice must contain a summary of the litigation sufficient “to

  apprise interested parties of the pendency of the settlement proposed and to afford

  them an opportunity to present their objections.” UAW v. Gen. Motors Corp., 497


        64
            Plaintiffs incorporate the arguments made in their Motion for Class
  Certification. Mot. for Class Cert., ECF No. 1207.

                                           53
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40316 Filed 11/17/20 Page 72 of 79




  F.3d at 629 (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314

  (1950)). In addition, the “notice must clearly and concisely state in plain, easily

  understood language:” (1) the nature of the action; (2) the class definition; (3) the

  class claims, issues, or defenses; (4) that a class member may enter an appearance

  through counsel; (5) that the court will exclude from the class any member who

  validly requests exclusion; (6) the time and manner for requesting exclusion; and (7)

  the binding effect of a class judgment on class members under Rule 23(c)(3). Fed.

  R. Civ. P. 23(c)(2)(B).

        1. The Proposed Notice and Dissemination Plan Fully Describes the
           Class Settlement and Is Designed to Reach as Many Potential
           Participants as Possible

        Federal Rule of Civil Procedure 23(e)(1) provides that a court must direct

  notice in a “reasonable manner” to all class members who would be bound by a

  proposed settlement. Rule 23(e) notice must be “reasonably calculated, under all the

  circumstances, to apprise interested parties of the pendency of the action and afford

  them an opportunity to present their objections.” UAW v. Gen. Motors Corp., 497

  F.3d at 629 (quoting Mullane, 339 U.S. at 314). For class actions certified under

  Rule 23(b)(3), the court must also “direct to class members the best notice that is

  practicable under the circumstances, including individual notice to all members who

  can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). In addition,

  the notice must clearly and concisely state: (1) the nature of the action; (2) the class


                                            54
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40317 Filed 11/17/20 Page 73 of 79




  definition; (3) the class claims, issues, or defenses; (4) that a class member may enter

  an appearance through counsel; (5) that the court will exclude from the class any

  member who requests exclusion; (6) the time and manner for requesting exclusion;

  and (7) the binding effect of a class judgment on class members under Rule 23(c)(3).

  Id. The Settlement Notice attached hereto as Exhibit K, meets these requirements.

        The Settlement Notice clearly and concisely summarizes the Settlement,

  including Class and non-Class aspects of the Settlement, the available benefits, the

  actions that potential Eligible Participants must take to participate in the Settlement,

  and the relevant deadlines. See generally Notice at 2 and §§ 1-4. It lays out the Class

  definition, and explains that Class Members may request exclusion from the

  Settlement, or may enter an appearance through counsel. Id. §§ 5-9, 31. Likewise,

  the Notice describes other procedural rights available to members of the Proposed

  Settlement Class and other Eligible Participants. Id. §§ 10-15 (explaining

  registration and claims process). The Notice also directs recipients to a website

  dedicated specifically to the Settlement where they can access additional

  information. Notice at 17.

        Epiq, an experienced notice administrator, will manage notice for the

  Settlement. The Notice Plan includes both individual mailed Notice and a media

  plan in order to reach the broadest number of Settlement Class Members. Azari Decl.

  ¶¶ 19, 24, 51. Prior to mailing Notice, Epiq will confirm all known addresses to the


                                            55
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40318 Filed 11/17/20 Page 74 of 79




  best of its ability using the National Change of Address (“NCOA”) database, the

  Coding Accuracy Support System (“CASS”) to ensure the quality of the zip code,

  and Delivery Point Validation (“DPV”) to verify the accuracy of the addresses. Id.

  ¶ 21. Notices returned as undeliverable will be re-mailed to any new address

  available through postal service information. Id. ¶ 22. Notice will also be mailed to

  any person who requests one through the toll-free phone number or by mail, and will

  be available on the website. Id. ¶¶ 23, 44.

        In addition, Epiq will spearhead a media campaign designed to inform

  potential Eligible Class Members about the Settlement. Id. ¶¶ 24-46. The media plan

  includes display online advertising, social media advertising, online radio ads, local

  television, newspaper, and radio ads, and earned media. Id. The Notice and Notice

  Plan are calculated to inform as many potential Class Members as possible of their

  rights under the Settlement Agreement, and are therefore fair, reasonable, and

  adequate.

        Plaintiffs also request that the Court appoint Epiq as the Notice Administrator

  in this case. Epiq is an experienced notice administrator that has served this role in

  hundreds of cases. Azari Decl. ¶ 4.     A proposed timeline for Notice and final

  approval is provided in the Proposed Order.




                                           56
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40319 Filed 11/17/20 Page 75 of 79




                                 IV.   CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request that the Court grant

  the relief requested herein.

     Dated: November 17, 2020                    Respectfully submitted,

     /s/ Corey M. Stern                         /s/ Theodore J. Leopold
     Corey M. Stern                             Theodore J. Leopold
     LEVY KONIGSBERG, LLP                       COHEN MILSTEIN SELLERS &
     800 Third Avenue,                          TOLL PLLC
     11th Floor                                 11780 U.S. Highway One
     New York, NY 10022                         Suite N500
     (212) 605-6298 Telephone                   Palm Beach Gardens, FL 33408
     cstern@levylaw.com                         (561) 515-1400 Telephone
                                                tleopold@cohenmilstein.com
     /s/ Hunter Shkolnik
     Hunter Shkolnik                            /s/ Michael L. Pitt
     NAPOLI SHKOLNIK PLLC                       Michael L. Pitt
     270 Munoz Rivera Avenue,                   Cary S. McGehee
     Suite 201                                  PITT MCGEHEE PALMER
     Hato Rey, Puerto Rico 00918                BONANNI & RIVERS, P.C.
     (787) 493-5088 Telephone                   117 West 4th Street
     hunter@napolilaw.com                       Suite 200
                                                Royal Oak, MI 48067
     Joseph M. Sellers                          (248) 398-9800 Telephone
     Kit A. Pierson                             mpitt@pittlawpc.com
     Emmy L. Levens                             cmcgehee@pittlawpc.com
     Jessica B. Weiner
     Alison S. Deich                             Paul Novak (P39524)
     COHEN MILSTEIN SELLERS &                    Diana Gjonaj (P74637)
     TOLL PLLC                                   Gregory Stamatopoulos (P74199)
     1100 New York Ave. NW                       WEITZ & LUXENBERG, P.C.
     Suite 500                                   3011 West Grand Boulevard
     Washington, DC 20005                        Suite 2150
     (202) 408-4600 Telephone                    Detroit, MI 48226
     jsellers@cohenmilstein.com                  (313) 800-4170 Telephone
     kpierson@cohenmilstein.com                  pnovak@weitzlux.com
     elevens@cohenmilstein.com                   dgjonaj@weitzlux.com

                                          57
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40320 Filed 11/17/20 Page 76 of 79




     jweiner@cohenmilstein.com              gstamatopoulos@weitzlux.com
     adeich@cohenmilstein.com
                                            Robin L. Greenwald
     Vineet Bhatia                          WEITZ & LUXENBERG, P.C.
     Shawn Raymond                          700 Broadway
     SUSMAN GODFREY, L.L.P.                 New York, NY 10003
     1000 Louisiana Street                  (212) 558-5500 Telephone
     Suite 5100                             rgreenwald@weitzlux.com
     Houston, TX 77002
     (713) 651-3666 Telephone               Esther E. Berezofsky
     vbhatia@susmangodfrey.com              MOTLEY RICE LLC
     sraymond@susmangodfrey.com             210 Lake Drive East
                                            Suite 101
     Stephen Morrissey                      Cherry Hill, NJ 08002
     Jordan Connors                         (856) 667-0500 Telephone
     SUSMAN GODFREY, L.L.P.                 eberezofsky@motleyrice.com
     1201 Third Ave.
     Suite 3800                             Teresa Caine Bingman (P56807)
     Seattle, WA 98101                      THE LAW OFFICES OF TERESA
     (206) 516-3880 Telephone               A. BINGMAN, PLLC
     smorrissey@susmangodfrey.com           120 N. Washington Square
     jconnors@susmangodfrey.com             Suite 327
                                            Lansing, MI 48933
     Peretz Bronstein                       (877) 957-7077 Telephone
     Shimon Yiftach                         tbingman@tbingmanlaw.com
     BRONSTEIN, GEWIRTZ &
     GROSSMAN, LLC                          William Goodman (P14173)
     60 East 42nd Street                    Julie H. Hurwitz (P34720)
     Suite 4600                             Kathryn Bruner James (P71374)
     New York, NY 10165                     GOODMAN & HURWITZ PC
     (212) 697-6484 Telephone               1394 E. Jefferson Ave.
     peretz@bgandg.com                      Detroit, MI 48207
     shimony@bgandg.com                     (313) 567-6170 Telephone
                                            bgoodman@goodmanhurwitz.com
     Bradford M. Berry                      jhurwitz@goodmanhurwitz.com
     Anson C. Asaka                         kjames@goodmanhurwitz.com
     NAACP
     4805 Mt. Hope Dr.                      Deborah A. LaBelle (P31595)
     Baltimore, MD 21215                    LAW OFFICES OF DEBORAH A.
     (410) 580-5777 Telephone               LABELLE
                                       58
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40321 Filed 11/17/20 Page 77 of 79




     bberry@naacpnet.org                    221 N. Main St.
     aasaka@naacpnet.org                    Suite 300
                                            Ann Arbor, MI 48104
     Kathryn P. Hoek                        (734) 996-5620 Telephone
     SUSMAN GODFREY, L.L.P.                 deblabelle@aol.com
     1901 Avenue of the Stars
     Suite 950                              Trachelle C. Young (P63330)
     Los Angeles, CA 90067                  TRACHELLE C. YOUNG &
     (310) 789-3100 Telephone               ASSOCIATES PLLC
     khoek@susmangodfrey.com                2501 N. Saginaw St.
                                            Flint, MI 48505
     Neal H. Weinfield                      (810) 239-6302 Telephone
     THE DEDENDUM GROUP                     trachelleyoung@gmail.com
     (312) 613-0800 Telephone
     nhw@dedendumgroup.com                  Brian McKeen (P34123)
                                            Claire Vergara (P77654)
     Cirilo Martinez (P65074)               McKEEN & ASSOCIATES, PC
     LAW OFFICE OF CIRILO                   645 Griswold Street
     MARTINEZ, PLLC                         Suite 4200
     3010 Lovers Lane                       Detroit, MI 48226
     Kalamazoo, MI 49001                    (313) 961-4400 Telephone
     (269) 342-1112 Telephone               bjmckeen@mckeenassociates.com
     martinez_cirilo@hotmail.com            cvergara@mckeenassociates.com

     David J. Shea                          Cynthia M. Lindsey (P37575)
     SHEA AIELLO, PLLC                      Shermane T. Sealey (P32851)
     26100 American Drive                   CYNTHIA M. LINDSEY &
     2nd Floor                              ASSOCIATES, PLLC
     Southfield, MI 48034                   8900 E. Jefferson Avenue
     (248) 354-0224 Telephone               Suite 612
     david.shea@sadplaw.com                 Detroit, MI 48214
                                            (248) 766-0797 Telephone
     Mark L. McAlpine (P35583)
                                            cynthia@cmlindseylaw.com
     Jayson E. Blake (P56128)
                                            shermane@cmlindseylaw.com
     MCALPINE PC
     3201 University Drive
                                            Andrew P. Abood (P43366)
     Suite 100
                                            ABOOD LAW FIRM
     Auburn Hills, MI 48326
     (248) 373-3700 Telephone               246 East Saginaw Street
     mlmcalpine@mcalpinelawfirm.com         Suite One

                                       59
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40322 Filed 11/17/20 Page 78 of 79




     jeblake@mcalpinelawfirm.com            East Lansing, Michigan 48823
                                            (517) 332-5900 Telephone
                                            andrew@aboodlaw.com




                                       60
Case 5:16-cv-10444-JEL-MKM ECF No. 1318, PageID.40323 Filed 11/17/20 Page 79 of 79




                           CERTIFICATE OF SERVICE
   The undersigned certifies that the foregoing instrument was filed with the U.S.
   District Court through the ECF filing system and that all parties to the above case
   were served via the ECF filing system on November 17, 2020.


   Dated: November 17, 2020                    /s/ Emmy L. Levens
                                               Emmy L. Levens
                                               COHEN MILSTEIN SELLERS
                                               & TOLL PLLC
                                               1100 New York Ave. NW
                                               Suite 500
                                               Washington, DC 20005
                                               (202) 408-4600 Telephone
                                               elevens@cohenmilstein.com




                                          61
